Exhibit 10.3

NOTE: Portions of this Exhibit are the subject of a Confidential Treatment
Request by the Registrant to the Securities and Exchange Commission (the
“Commission”). Such portions have been redacted and are marked with a “[***]” in
the place of the redacted language. The redacted information has been filed
separately with the Commission.

THIRD AMENDMENT TO THE LICENSE AGREEMENT

This THIRD AMENDMENT TO THE LICENSE AGREEMENT (the “Third Amendment”) is made
and entered into as of October 2, 2009 (the “Third Amendment Effective Date”) by
and between SANGAMO BIOSCIENCES, INC., a Delaware corporation having its
principal place of business at Point Richmond Tech Center, 501 Canal Boulevard,
Suite A100, Richmond, California 94804 (“Sangamo”), and SIGMA-ALDRICH CO., an
Illinois corporation having its principal place of business at 3050 Spruce
Street, St. Louis, MO 63103 (“Sigma”). Sigma and Sangamo are individually
referred to herein as a “Party” or collectively as the “Parties”.

RECITALS

A. Sigma and Sangamo are parties to a License Agreement effective as of July 10,
2007 as previously amended on November 9, 2007 and September 25, 2009 (the
“Agreement”), under which Sangamo granted to Sigma an exclusive license to use
Sangamo’s proprietary zinc finger protein technology in the research field.

B. Sigma and Sangamo desire to amend the Agreement in accordance with
Section 13.4 of the Agreement to add a new exclusive license from Sangamo to
Sigma for certain commercial uses of products arising from Sangamo’s proprietary
zinc finger technology and as otherwise set out herein.

NOW, THEREFORE, the Parties agree as follows:

1. THIRD AMENDMENT OF THE AGREEMENT

The parties hereby agree to amend the terms of the Agreement as provided below,
effective as of the Third Amendment Effective Date. Where the Agreement is not
explicitly amended, the terms of the Agreement will remain in force. Capitalized
terms used in this Third Amendment that are not otherwise defined herein shall
have the same meanings as such terms are given in the Agreement.

1.1 Section 1.8 shall be amended to read in its entirety as follows:

“1.8 [Intentionally deleted]”

1.2 Section 1.24 shall be amended to read in its entirety as follows:

“1.24 [Intentionally deleted]”

 

1.



--------------------------------------------------------------------------------

1.3 Section 1.45 shall be amended to read in its entirety as follows:

“1.45 “Net Sales” means the amount invoiced or otherwise billed by Sigma or its
Sublicensees for sales or other commercial disposition of a Licensed Product in
the Field to a Third Party purchaser, less the following to the extent included
in such billing or otherwise actually allowed or incurred with respect to such
sales: (a) discounts, including cash, trade and quantity discounts, price
reduction programs, retroactive price adjustments with respect to sales of a
product, charge-back payments and rebates granted to trade customers;
(b) credits or allowances actually granted upon rejections or returns of
Licensed Products, including for recalls or damaged goods; (c) freight, postage,
shipping and insurance charges actually allowed or paid for delivery of Licensed
Products, to the extent billed; (d) customs duties, surcharges and other
governmental charges incurred in connection with the exportation or importation
of a Licensed Product; (e) taxes, duties or other governmental charges levied
on, absorbed or otherwise imposed on sale of Licensed Products, including
without limitation value-added taxes, or other governmental charges otherwise
measured by the billing amount, when included in billing, as adjusted for
rebates and refunds, but specifically excluding taxes based on net income of the
seller; and (f) a reasonable allowance for bad debts (such allowance not to
exceed 2% of gross sales) provided that all of the foregoing deductions are
calculated in accordance with generally accepted accounting principles
consistently applied throughout the selling party’s organization.”

1.4 Section 1.61 shall be amended to read in its entirety as follows:

“1.61 [Intentionally deleted]”

1.5 Section 1.66 shall be amended to read in its entirety as follows:

“1.66 “Sangamo Know-How” means all Information including Sangamo Improvements
and Sangamo’s interest in Joint Improvements (other than Sangamo Patents), that
(a) is Controlled, during the term of this Agreement, by (i) Sangamo, (ii) any
entity that, as of the Effective Date or the Third Amendment Effective Date, is
a Sangamo Affiliate, or (iii) a Sangamo Downstream Affiliate and (b) is
reasonably necessary or useful to make, use or sell ZFP Products in the Field or
the Commercial Field. Sangamo Know-How shall not include any Information
licensed to Sangamo or a Sangamo Affiliate by a Third Party unless such
Information is licensed pursuant to a Third Party License and meets the
aforementioned criteria for Sangamo Know-How.”

1.6 Section 1.67 shall be amended to read in its entirety as follows:

“1.67 “Sangamo Patent” means any patent or patent application, including any
patent or patent application that claims a Sangamo Improvement or Joint
Improvement, that (a) is Controlled, during the term of this Agreement, by
(i) Sangamo, (ii) any entity that, as of the Effective Date or the Third
Amendment Effective Date, is a Sangamo Affiliate, or (iii) a Sangamo Downstream
Affiliate, and (b) claims the composition of matter, manufacture, or use of ZFP
Products useful in the Field or the Commercial Field. Sangamo Patents include,
without limitation, the patents or patent applications listed on Exhibit A.
Notwithstanding the foregoing, Sangamo Patents shall not include any patents or
patent applications licensed to Sangamo or a Sangamo Affiliate by a Third Party
unless such patents or patent application are licensed pursuant to a Third Party
License.”

 

2.



--------------------------------------------------------------------------------

1.7 Section 1.75 shall be amended to read in its entirety as follows:

“1.75 [Intentionally deleted]”

1.8 Section 1.78 shall be amended to read in its entirety as follows:

“1.78 “Sublicensing Revenues” means any consideration (other than royalties on
sales) that Sigma receives in return for the granting or practice of a
sublicense under the Sangamo Technology pursuant to a Sublicense Agreement in
which the sublicense under the Sangamo Technology includes rights in the Field,
which may include (without limitation) upfront license fees, annual license or
maintenance payments, milestone payments, credits against Sigma’s future
expenses, or reductions in royalties or other payments otherwise owed to the
Sublicensee. In the event that Sigma receives non-cash consideration from a
Sublicensee for the granting or practice of a sublicense under the Sangamo
Technology in the Field, the Parties shall determine in good faith the fair
market value of such consideration, and such fair market value shall be included
in Sublicensing Revenues.”

1.9 The following new Section 1.93 shall be added to read in its entirety as
follows:

“1.93 “Commercial Field” means (a) with respect to a Domestic Product, the
Domestic Field; (b) with respect to a GMP Product or Manufacturing Product, the
GMP Field; and (c) with respect to a Livestock Product, the Livestock Field. For
clarity, the term “Commercial Field” shall always refer to the use of a
Commercial Product in its applicable field as set forth in the preceding
sentence.”

1.10 The following new Section 1.94 shall be added to read in its entirety as
follows:

“1.94 “Commercial Product” means (a) a Domestic Product, GMP Product, Livestock
Product or Manufacturing Product or (b) a Licensed Service that uses in the
Commercial Field one of the Licensed Products listed in (a).”

1.11 The following new Section 1.95 shall be added to read in its entirety as
follows:

“1.95 “Domestic Field” means the use of a Domestic Product as a companion for
humans.”

 

3.



--------------------------------------------------------------------------------

1.12 The following new Section 1.96 shall be added to read in its entirety as
follows:

“1.96 “Domestic Product” means a Licensed Product that is a non-human animal
that is kept as a pet, the genome or genetic composition of which has been
modified through the use (whether directly or indirectly) of a ZFP Product.”

1.13 The following new Section 1.97 shall be added to read in its entirety as
follows:

“1.97 “GMP Field” means use for GMP production of Therapeutic Products,
including the development of methods for such GMP production. For clarity, if
the Therapeutic Product or any derivative of such Therapeutic Product is used in
or administered to humans or animals, then the production of such Therapeutic
Product shall be deemed to be GMP production.”

1.14 The following new Section 1.98 shall be added to read in its entirety as
follows:

“1.98 “GMP Product” means a Licensed Product that (a) is a eukaryotic cell or
eukaryotic cell line, the genome or genetic composition of which has been
modified through the use (whether directly or indirectly) of a ZFP Product in a
manner that (i) facilitates or improves the ability of such cell or cell line to
produce a Therapeutic Product or (ii) modifies the molecular characteristics of
such Therapeutic Product and (b) is not a Plant Product.”

1.15 The following new Section 1.99 shall be added to read in its entirety as
follows:

“1.99 “Livestock Field” means use of a Livestock Product for the production of
human food or another naturally occurring product.”

1.16 The following new Section 1.100 shall be added to read in its entirety as
follows:

“1.100 “Livestock Product” means a Licensed Product that is a livestock animal
(including, but not limited to fish), the genome or genetic composition of which
has been modified through the use (whether directly or indirectly) of a ZFP
Product in a manner that improves the quality, quantity or characteristics of a
human or animal food or other naturally occurring products (e.g., wool, leather)
made by or derived from such animal, provided that such food or naturally
occurring product is not a Therapeutic Product or a ZFP Therapeutic Product.”

1.17 The following new Section 1.101 shall be added to read in its entirety as
follows:

“1.101 “Manufacturing Product” means a Licensed Product that (a) is a
multicellular non-human animal, the genome or genetic composition of which has
been modified through the use (whether directly or indirectly) of a ZFP Product
in a manner that (i) facilitates or improves the ability of such animal to
produce a Therapeutic Product or (ii) modifies the molecular characteristics of
such Therapeutic Product and (b) is not a Plant Product.”

 

4.



--------------------------------------------------------------------------------

1.18 The following new Section 1.102 shall be added to read in its entirety as
follows:

“1.102 “Net Commercial Sales” means the amount invoiced or otherwise billed by
Sigma for sales or other commercial disposition of a Commercial Product in the
Commercial Field to a Third Party purchaser, less the following to the extent
included in such billing or otherwise actually allowed or incurred with respect
to such sales: (i) discounts, including cash, trade and quantity discounts,
price reduction programs, retroactive price adjustments with respect to sales of
a product, charge-back payments and rebates granted to trade customers;
(ii) credits or allowances actually granted upon rejections or returns of
Commercial Products, including for recalls or damaged goods; (iii) freight,
postage, shipping and insurance charges actually allowed or paid for delivery of
Commercial Products, to the extent billed; (iv) customs duties, surcharges and
other governmental charges incurred in connection with the exportation or
importation of a Commercial Product; (v) taxes, duties or other governmental
charges levied on, absorbed or otherwise imposed on sale of Commercial Products,
including without limitation value-added taxes, or other governmental charges
otherwise measured by the billing amount, when included in billing, as adjusted
for rebates and refunds, but specifically excluding taxes based on net income of
the seller; and (vi) a reasonable allowance for bad debts (such allowance not to
exceed 2% of gross sales) provided that all of the foregoing deductions are
calculated in accordance with generally accepted accounting principles
consistently applied throughout Sigma’s organization.

In the event that Sigma receives non-cash consideration for sales or other
commercial disposition of a Commercial Product in the Commercial Field to a
Third Party purchaser, the Parties shall determine in good faith the fair market
value of such consideration, and such fair market value shall be included in Net
Commercial Sales. In the event that Sigma receives a payment attributable to the
sale of a Commercial Product that pertains to both the Field and the Commercial
Field, then the Parties shall determine in good faith the relative value of the
Field and Commercial Field rights and shall allocate, based upon such relative
value, (1) to Net Commercial Sales, the percentage of such payment that
corresponds to the percentage value of the rights with respect to the Commercial
Field and (2) to Net Sales, the percentage of such payment that corresponds to
the percentage value of the rights with respect to the Field.”

1.19 The following new Section 1.103 shall be added to read in its entirety as
follows:

“1.103 “Net Commercial Sublicensing Revenues” means any consideration that Sigma
receives in return for the granting or practice of a sublicense under the
Sangamo Technology pursuant to a Sublicense Agreement in which the sublicense
under the Sangamo Technology includes rights in a Commercial Field, which may
include (without limitation) upfront license fees, annual license or maintenance
payments, milestone payments, royalty payments or other payments based upon
sales made or services offered by the Sublicensee, credits against Sigma’s
future expenses, or reductions in royalties or other payments otherwise owed to
the Sublicensee.

 

5.



--------------------------------------------------------------------------------

In the event that Sigma receives non-cash consideration from a Sublicensee for
the granting or practice of a sublicense under the Sangamo Technology in a
Commercial Field, the Parties shall determine in good faith the fair market
value of such consideration, and such fair market value shall be included in Net
Commercial Sublicensing Revenues. In the event that Sigma receives a payment
attributable to the grant of rights with respect to a Commercial Product that
pertains to both the Field and the Commercial Field, then the Parties shall
determine in good faith the relative value of the Field and Commercial Field
rights and shall allocate, based upon such relative value, (1) to Net Commercial
Sublicensing Revenues, the percentage of such payment that corresponds to the
percentage value of the rights with respect to the Commercial Field and (2) to
Sublicensing Revenues, the percentage of such payment that corresponds to the
percentage value of the rights with respect to the Field.”

1.20 The following new Section 1.104 shall be added to read in its entirety as
follows:

“1.104 “Net Revenues” means the aggregate of all Net Commercial Sales and all
Net Commercial Sublicensing Revenues.”

1.21 The following new Section 1.105 shall be added to read in its entirety as
follows:

“1.105 “Therapeutic Product” means a product [***]. By way of non-limiting
example, Therapeutic Products shall include [***].”

1.22 The following new Section 1.106 shall be added to read in its entirety as
follows:

“1.106 “ZFP Therapeutic Product” means [***].”

1.23 The following new Section 2.1(c) shall be added to read in its entirety as
follows:

“(c) Additional License Grants.

(i) Subject to the terms and conditions of this Agreement, Sangamo hereby grants
to Sigma, effective as of the Third Amendment Effective Date, a royalty-bearing,
world-wide, exclusive (except as set forth below) license under the Sangamo
Technology (with the right to sublicense as provided below) to make, have made,
use, sell, offer for sale, and import GMP Products in the GMP Field, Domestic
Products in the Domestic Field, Livestock Products in the Livestock Field, and
Manufacturing Products in the GMP Field (but excluding all uses of GMP Products,
Domestic Products, Livestock Products, Manufacturing Products or Sangamo
Technology in the Plant Field and excluding all Plant Products). For clarity,
with respect to any animal that is a Domestic Product, Livestock Product,
Manufacturing Product or any other Licensed Product, all descendents of such
animal shall also be Licensed Products.

 

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

6.



--------------------------------------------------------------------------------

(ii) The licenses set forth in Sections 2.1(a) and 2.1(c)(i) do not include the
creation or use of any Modified Animal (1) [***] or (2) wherein the [***] can be
made. Sangamo retains all rights to create and use Modified Animals for such
purposes, and Sigma hereby covenants that it shall not use or practice, nor
shall it cause or permit any of its sublicensees (including Sublicensees) to use
or practice, directly or indirectly, any Sangamo Technology to create or use
Modified Animals for such purposes. For the purposes of this Section 2.1(c)(ii),
“Modified Animal” means a multicellular non-human animal, or tissues or organs
from such an animal, the genome or genetic composition of which has been
modified through the use (whether directly or indirectly) of a ZFP Product; and
“Discovery” means that the [***]. Without limiting the foregoing and for the
sole purpose of providing examples of the implementation of the foregoing, the
licenses set forth in Section 2.1(c)(i) shall include use of a Manufacturing
Product in the GMP Field to produce (A) a particular therapeutic protein (for
example, a fully human monoclonal antibody) which has been genetically
introduced into such Manufacturing Product or (B) therapeutic antibodies that
lack certain glycosylation residues on account of genetic modification of a
glycosylation pathway (for example, by knocking out the Fut8 gene) in such
Manufacturing Product but the licenses set forth in Sections 2.1(a) and
2.1(c)(i) shall exclude and Sangamo retains all rights with respect to [***].

(iii) The licenses granted to Sigma pursuant to Section 2.1(c)(i) are exclusive
even as to Sangamo, subject to Sections 2.1(c)(iv) and 2.1(c)(v). Such licenses
shall be freely sublicensable by Sigma, provided that Sigma complies with
Section 2.2. No Sigma sublicensee shall be permitted to grant further
sublicenses without Sangamo’s prior written approval.

(iv) Sigma acknowledges that, prior to the Third Amendment Effective Date,
Sangamo has granted to Third Parties the right to use certain Commercial
Products in the Commercial Field pursuant to the following agreements: License
Agreement between Sangamo and Pfizer Inc. dated December 19, 2008; License
Agreement between Sangamo and Open Monoclonal Technology, Inc. dated April 2,
2008; Research and License Agreement between Sangamo and Genentech, Inc. dated
April 27, 2007; Second Research and License Agreement between Sangamo and
Genentech, Inc. dated February 25, 2008; and Research and License Agreement by
and among Sangamo, F. Hoffmann-La Roche Ltd and Hoffmann-La Roche Inc. dated
July 2, 2008. Sangamo’s grant of an exclusive license in Section 2.1(c)(i) is
expressly subject to such previously granted rights. Copies of each such
agreement have been provided by Sangamo to Sigma in the publicly available,
redacted form that was filed with the United States Securities and Exchange
Commission.

(v) Notwithstanding anything to the contrary in this Agreement, Sangamo and its
Affiliates shall retain the non-exclusive right to use Sangamo Technology with
respect to Commercial Products in the Commercial Field (1) for their own
internal use or for use with respect to products discovered or developed by
Sangamo or its Affiliates, either alone or together with a collaborator
(including the right to permit such use of Sangamo Technology with respect to
such products by Third Parties that have licensed such products) or (2) to the
extent necessary to fulfill obligations under this Agreement or any agreement
with a Third Party, as listed in Section 2.1(c)(iv), existing on the Third
Amendment Effective Date.”

 

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

7.



--------------------------------------------------------------------------------

1.24 Section 2.2(b)(ii) shall be amended to read in its entirety as follows:

“(ii) grant to Sangamo a fully paid, world-wide, irrevocable (subject to
Section 10.3(f)) license under any such Improvements that is exclusive for uses
outside the Field and outside the Commercial Field and is fully sublicensable.”

1.25 Section 2.3(b) shall be amended to read in its entirety as follows:

“(b) Licenses to Improvements. Subject to the terms and conditions of this
Agreement, Sigma hereby grants to Sangamo and its Affiliates (i) a worldwide,
fully paid, perpetual, irrevocable (subject to Section 10.3(f)), exclusive
license (with the right to sublicense) to practice the Sigma Improvements and
Joint Improvements (and all patents and patent applications claiming the same)
for all purposes outside the Field and outside the Commercial Field; and (ii) a
worldwide, fully paid, perpetual, irrevocable (subject to Section 10.3(f)),
non-exclusive license to practice the Sigma Improvements and Joint Improvements
in the Field (A) for its own internal use to identify and develop human and
animal therapeutics and (B) in Bona Fide Collaborations with Third Parties to
identify and develop human and animal therapeutics (including the right to
permit the practice of Sigma Improvements in the Field and the Commercial Field
by such Third Parties in such Bona Fide Collaborations).”

1.26 Section 2.4(a) shall be amended to read in its entirety as follows:

“(a) the exclusive right to use, develop, manufacture, and commercialize (and to
grant licenses to use, develop, manufacture, and commercialize) the Sangamo
Technology and Licensed Products outside the Field and outside the Commercial
Field;”

1.27 Section 2.4(b) shall be amended to read in its entirety as follows:

“(b) the non-exclusive right to use Sangamo Technology in the Field or in the
Commercial Field for their own internal use or in Bona Fide Collaborations with
Third Parties to identify and develop human and animal therapeutics (including
the right to permit the use of Sangamo Technology in the Field and in the
Commercial Field by such Third Parties in such Bona Fide Collaborations); and”

 

8.



--------------------------------------------------------------------------------

1.28 Section 2.5(b) shall be amended to read in its entirety as follows:

“(b) Sangamo hereby covenants that it shall not use or practice, nor shall it
cause or permit any of its any sublicensees to use or practice, directly or
indirectly, any Sigma Improvement for any purpose other than those expressly
permitted by this Agreement or to use or practice, directly or indirectly, or
grant a license under, any Sangamo Know-How, Sangamo Patent, Sangamo
Improvement, or Joint Improvement in the Field or the Commercial Field in
contravention of any licenses granted to Sigma hereunder. Notwithstanding the
foregoing, such covenant shall not apply to any Sigma Improvement that qualifies
for one of the exceptions set forth in Section 9.2.”

1.29 The third sentence of Section 2.6(b) shall be amended to read in its
entirety as follows:

“During such thirty (30) day period, and thereafter if Sangamo informs Sigma in
writing that it intends to pursue a such a license, Sigma hereby covenants that
it shall not itself directly license such intellectual property; provided,
however, that Sigma shall be permitted, upon prior written notice to Sangamo, to
pursue a direct license under such intellectual property if Sangamo has not
obtained a direct license under such intellectual property that is sublicensable
to Sigma in the Field and the Commercial Field within nine (9) months after the
date of Sangamo’s receipt of Sigma’s notification.”

1.30 Section 2.6(c) shall be amended to read in its entirety as follows:

“(c) Licenses to any intellectual property relating to ZFP Products in the Field
and Commercial Field (including any patents described in Section 7.8) granted to
Sangamo shall be deemed to be a Third Party License to the extent the
requirements set forth in Section 2.6(d) and/or (e) (as applicable) are
satisfied.”

1.31 Section 2.6(d)(i) shall be amended to read in its entirety as follow:

“(i) such Information is reasonably necessary or useful to practice the Sangamo
Patents or to make, use or sell ZFP Products in the Field and the Commercial
Field, and Sangamo’s license thereto includes the Field;”

1.32 Section 2.6(e)(i) shall be amended to read in its entirety as follow:

“(i) such patent or patent application claims the composition of matter,
manufacture, or use of ZFP Products useful in the Field and the Commercial
Field, and Sangamo’s license thereto includes the Field;”

 

9.



--------------------------------------------------------------------------------

1.33 The first and second sentences of Section 2.8 shall be amended to read in
their entirety as follows:

“In the event that (a) an entity becomes an Affiliate of Sangamo after the Third
Amendment Effective Date, (b) Sangamo controls (as such term is defined in
Section 1.2) such entity, and (c) such entity Controls Information, patents, or
patent applications that would satisfy the definition of Sangamo Know-How or
Sangamo Patents (as the case may be) if such entity had been an Affiliate of
Sangamo as of the Third Amendment Effective Date, then Sangamo shall provide
Sigma with written notice describing such Information, patents, or patent
applications in reasonable detail. If, within thirty (30) days thereafter, Sigma
provides written notice to Sangamo that Sigma would like to discuss the economic
terms under which such Information, patents, or patent applications would be
included in the Sangamo Technology licensed under this Agreement, the Parties
shall negotiate such economic terms in good faith, taking into account the
aggregate cost to Sangamo of acquiring control (as such term is defined in
Section 1.2) of such entity and the value of such Information, patents, or
patent applications in the Field and Commercial Field relative to the total
value of the assets of such entity.”

1.34 The first sentence of Section 5.1 shall be replaced by the following two
sentences which read in their entirety as follows:

“Subject to the terms and conditions of this Agreement, Sigma shall have sole
control over, and responsibility for, the development and commercialization of
any Licensed Products in the Field, including the performance of Licensed
Services in the Field for Third Parties, and Commercial Products in the
Commercial Field, all of which shall be carried out at Sigma’s sole expense.
Sangamo shall promptly refer all further prospective customer inquiries and
projects in the Commercial Field to Sigma including all such inquiries and
projects under negotiation as of the Third Amendment Effective Date.”

1.35 Section 5.2 shall be amended to read in its entirety as follows:

“5.2 Diligence. Sigma shall use Diligent Efforts to develop and commercialize
Licensed Products in the Field and Commercial Products in the Commercial Field.”

1.36 Section 5.3(a) shall be amended to read in its entirety as follows:

“(a) Sigma shall keep the JSC informed regarding the overall progress and
results of the development and commercialization of any Licensed Products in the
Field and Commercial Products in the Commercial Field, in each case by Sigma,
its Affiliates, or its Sublicensees, including any written reports requested by
the JSC. After the JSC ceases to exist pursuant to Section 3.1, Sigma shall
thereafter provide directly to Sangamo summaries of the development and
commercialization activities performed or anticipated to be performed by Sigma,
its Affiliates, or its Sublicensees with respect to Licensed Products in the
Field and Commercial Products in the Commercial Field, which summaries shall be
in a format and at a frequency decided by the JSC (i.e., prior to the time it
ceases to exist) or mutually agreed by the Parties.”

 

10.



--------------------------------------------------------------------------------

1.37 Section 5.4 shall be amended to read in its entirety as follows:

“5.4 “Product Licenses. Any sales of Licensed Products by Sigma under this
Agreement to a Third Party (each, a “Customer”) shall be made pursuant to a
written limited use label license (a “Use License”) approved by the JSC. Sigma
agrees to label Licensed Products to reflect the terms of the Use License in a
manner reasonably consistent with similar labeled products sold by Sigma. Sigma
shall not be obligated to independently verify or confirm that its Customers are
or will be in compliance with such Use License, or otherwise independently
verify or confirm that a Customer’s use of Licensed Products falls within the
scope of the Field or the Commercial Field, as applicable. For clarity, nothing
in the foregoing sentence shall be interpreted to grant Sigma or its
sublicensees any rights under the Sangamo Technology outside the Field or the
Commercial Field or to limit Sigma’s obligations under Section 2.5(a). If
Sangamo brings to Sigma’s attention a Customer’s use outside the Field or the
Commercial Field, as applicable, of a Licensed Product sold by Sigma, Sigma and
Sangamo shall work together in good faith to address such use. The Parties
acknowledge and agree that a Use License for sales of Licensed Products in the
Field was approved by the JSC prior to the Third Amendment Effective Date.
Promptly after the Third Amendment Effective Date, Sigma shall prepare and
present to the JSC for its review, one or more draft Use Licenses for sales of
Commercial Products in the Commercial Field.”

1.38 Section 7.9 shall be amended to read in its entirety as follows:

“7.9 [Intentionally deleted]”

1.39 The first sentence of Section 7.10(a) shall be amended to read in its
entirety as follows:

“Sangamo (and not Sigma) shall be responsible for paying all fees, milestones,
royalties and other compensation owed to Third Parties pursuant to Third Party
Licenses identified in Exhibit B as of the Effective Date or the Third Amendment
Effective Date (including any post-Effective Date or post-Third Amendment
Effective Date amendments of such Third Party Licenses) on account of (i) the
grant to Sigma of the licenses set forth in Section 2.1 or (ii) the generation,
development and/or commercialization of Licensed Products by Sigma, but
excluding any payments for which Sigma is responsible pursuant to
Section 7.10(b).”

1.40 The first sentence of Section 7.10(b) shall be amended to read in its
entirety as follows:

“Sigma shall be responsible for paying (i) any sublicense issuance and
sublicense maintenance fees owed to Third Parties pursuant to Third Party
Licenses on account of the grant of a sublicense by Sigma or its sublicensees
and (ii) all milestones, royalties and other compensation owed to Third Parties
pursuant to post-Effective Date Third Party Licenses on account of (A) the grant
to Sigma of the licenses set forth in Section 2.1(a) or (B) the generation,
development and/or

 

11.



--------------------------------------------------------------------------------

commercialization of Licensed Products by Sigma, its Affiliates, and
Sublicensees within the Field. Sigma shall be responsible for paying (i) any
sublicense issuance and sublicense maintenance fees owed to Third Parties
pursuant to Third Party Licenses on account of the grant of a sublicense by
Sigma or its sublicensees and (ii) all milestones, royalties and other
compensation owed to Third Parties pursuant to post-Third Amendment Effective
Date Third Party Licenses on account of (A) the grant to Sigma of the licenses
set forth in Section 2.1(c) or (B) the generation, development and/or
commercialization of Commercial Products by Sigma, its Affiliates, and
Sublicensees within the Commercial Field.”

1.41 The first sentence of Section 7.10(c) shall be amended to read in its
entirety as follows:

“Sigma and Sangamo shall reasonably allocate responsibility for paying upfront
fees or license maintenance fees (i.e., fees paid in consideration for the
continued license from the applicable Third Party licensor to Sangamo) owed to
Third Parties pursuant to post-Effective Date or post-Third Amendment Effective
Date Third Party Licenses.”

1.42 The first sentence of Section 7.14 shall be amended to read in its entirety
as follows:

“Each Party shall keep complete, true and accurate books of account and records
for the purpose of determining the payments to be made or received under this
Agreement, including without limitation records of Net Sales necessary to verify
payments made under Section 7.7 and records of Net Commercial Sales, Net
Commercial Sublicensing Revenues and Net Revenues necessary to verify payments
made under Sections 7.19, 7.20 and 7.21, respectively.”

1.43 Section 7.16 shall be amended to read in its entirety as follows:

“7.16 Additional Provisions. For the avoidance of doubt, and subject to
Section 10.4(c), Sigma shall not be obligated to make any payment pursuant to
this Agreement following the termination of this Agreement, except for amounts
payable under Sections 7.2, 7.3, 7.4, 7.5, 7.6, 7.7, 7.19, 7.20 and 7.21 which
have fully accrued prior to such termination; termination shall not give rise to
prorating of any such payment that is not fully accrued at the time of
termination. For clarity, any payments payable under Section 6.2(a) shall be
fully accrued upon delivery of the applicable Custom Project Deliverable; any
payments due under Section 6.3 shall be fully accrued upon Sangamo incurring the
applicable reimbursable costs or expenses; any payments payable under
Section 7.10(b) shall be deemed to have been fully accrued prior to termination
to the extent that the triggering event occurred prior to termination and the
corresponding payment obligation to the relevant Third Party licensor comes due
prior to, or remains due despite, termination of this Agreement; any milestone
payments payable under Section 7.3, 7.4 or 7.21 shall be fully accrued upon
achievement of the applicable

 

12.



--------------------------------------------------------------------------------

milestone event; any payments payable under Section 7.6 shall be fully accrued
upon Sigma’s receipt of the applicable Sublicensing Revenue; any royalty
payments payable under Section 7.7 shall be fully accrued on the date of the
relevant invoice or other billing giving rise to Net Sales; and any payments
payable under Section 7.19 or 7.20 shall be fully accrued upon Sigma’s receipt
of the applicable Net Commercial Sales or Net Commercial Sublicensing Revenue,
respectively.”

1.44 The following new Section 7.17 shall be added to read in its entirety as
follows:

“7.17 Commercial License Fee. In consideration for the licenses to Sangamo
Technology set forth in Section 2.1(c), Sigma shall pay Sangamo, within thirty
(30) days after the Third Amendment Effective Date, a noncreditable,
nonrefundable commercial license fee equal to fifteen million dollars
($15,000,000). In addition, Sigma shall pay an additional commercial license fee
of five million dollars ($5,000,000) as set forth in Sections 7.19(a) and
7.20(a) (the “Additional Commercial License Fee”).”

1.45 The following new Section 7.18 shall be added to read in its entirety as
follows:

“7.18 Additional Equity. Subject to the terms of a separate common stock
purchase agreement executed on the Third Amendment Effective Date (and other
agreements and related documents executed pursuant thereto), Sangamo shall issue
to Sigma, and Sigma shall purchase, 636,133 shares of Sangamo common stock at a
price per share of $7.86.”

1.46 The following new Section 7.19 shall be added to read in its entirety as
follows:

“7.19 Net Commercial Sales-Based Payments. Subject to Section 7.22:

(a) Subject to Section 7.22(f), within forty-five (45) days after the end of
each calendar quarter up to and including the Conversion Calendar Quarter, Sigma
shall pay Sangamo an Additional Commercial License Fee in an amount equal to
[***] percent ([***]%) of the Net Commercial Sales received by Sigma during such
calendar quarter; provided, however, that the aggregate amount paid by Sigma
pursuant to this Section 7.19(a) together with Section 7.20(a) shall not exceed
five million dollars ($5,000,000). “Conversion Calendar Quarter” shall mean the
calendar quarter for which the payment made by Sigma pursuant to this
Section 7.19(a) together with Section 7.20(a) brings the aggregate amount paid
by Sigma pursuant to this Section 7.19(a) together with Section 7.20(a) to five
million dollars ($5,000,000).

 

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

13.



--------------------------------------------------------------------------------

(b) With respect to those Net Commercial Sales received by Sigma during the
Conversion Calendar Quarter for which no Net Commercial Sales-based payment was
owed to Sangamo pursuant to Section 7.19(a) on account of the five million
dollar ($5,000,000) limit set forth in Section 7.19(a), Sigma shall pay Sangamo
a royalty in an amount equal to ten and one-half percent (10.5%) of such Net
Commercial Sales within forty-five (45) days after the end of the Conversion
Calendar Quarter. For example, if the Net Commercial Sales received by Sigma
with respect to a particular calendar quarter equal one million dollars
($1,000,000) and Sigma had already paid Sangamo a total of four million five
hundred thousand dollars ($4,500,000) pursuant to Section 7.19(a) together with
Section 7.20(a) with respect to Net Commercial Sales and Net Commercial
Sublicensing Revenues received by Sigma in previous calendar quarters, then such
calendar quarter shall be the Conversion Calendar Quarter and Sigma shall pay
Sangamo [***] (which is [***]% of $[***]) pursuant to Section 7.19(a) with
respect to such calendar quarter and $[***] pursuant to this Section 7.19(b)
(which is [***]% of $[***]) with respect to such calendar quarter, in which case
all Net Commercial Sublicensing Revenue payments with respect to such calendar
quarter shall be pursuant to Section 7.20(b).

(c) Within forty-five (45) days after the end of each calendar quarter after the
Conversion Calendar Quarter, Sigma shall pay Sangamo a royalty in an amount
equal to ten and one-half percent (10.5%) of the Net Commercial Sales received
by Sigma during such calendar quarter.

(d) Each Net Commercial Sales-based payment made by Sigma to Sangamo pursuant to
this Section 7.19 shall be accompanied by a statement that includes sufficient
information for Sangamo to understand Sigma’s calculation of such Net Commercial
Sales-based payment, including without limitation an itemization of the amount
and type (e.g., sales payments, service fees, etc.) of each payment received by
Sigma during the relevant calendar quarter and, with respect to sales payments,
identification of the gross sales amount and the amounts deducted pursuant to
Section 1.102(i)-(vi). Each statement shall be deemed to be “Confidential
Information” of Sigma. The Net Commercial Sales-based payments made by Sigma to
Sangamo pursuant to this Section 7.19 shall be noncreditable and nonrefundable,
except that payments under Section 7.19(a) shall be fully creditable towards the
five million dollar ($5,000,000) Additional Commercial License Fee described in
Section 7.17, as set forth in Section 7.19(a).”

1.47 The following new Section 7.20 shall be added to read in its entirety as
follows:

“7.20 Net Commercial Sublicensing Revenue-Based Payments.

(a) Subject to Section 7.22(f), within forty-five (45) days after the end of
each calendar quarter up to and including the Conversion Calendar Quarter, Sigma
shall pay Sangamo an Additional Commercial License Fee in an amount equal to
[***] percent ([***]%) of the Net Commercial Sublicensing Revenues received by
Sigma during such calendar quarter; provided, however, that the aggregate amount
paid by Sigma pursuant to this Section 7.20(a) together with Section 7.19(a)
shall not exceed five million dollars ($5,000,000).

 

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

14.



--------------------------------------------------------------------------------

(b) With respect to those Net Commercial Sublicensing Revenues received by Sigma
during the Conversion Calendar Quarter for which no Net Commercial Sublicensing
Revenue-based payment was owed to Sangamo pursuant to Section 7.20(a) on account
of the five million dollar ($5,000,000) limit set forth in Section 7.20(a),
Sigma shall pay Sangamo a royalty in an amount equal to ten and one-half percent
(10.5%) of such Net Commercial Sublicensing Revenues within forty-five (45) days
after the end of the Conversion Calendar Quarter. For example, if the Net
Commercial Sublicensing Revenues received by Sigma with respect to a particular
calendar quarter equal one million dollars ($1,000,000) and Sigma had already
paid Sangamo a total of four million five hundred thousand dollars ($4,500,000)
pursuant to Section 7.20(a) together with Section 7.19(a) with respect to Net
Commercial Sales and Net Commercial Sublicensing Revenues received by Sigma in
previous calendar quarters, then such calendar quarter shall be the Conversion
Calendar Quarter and Sigma shall pay Sangamo [***] (which is [***]% of $[***])
pursuant to Section 7.20(a) with respect to such calendar quarter and $[***]
pursuant to this Section 7.20(b) (which is [***]% of $[***]) with respect to
such calendar quarter, in which case all Net Commercial Sales payments with
respect to such calendar quarter shall be pursuant to Section 7.19(b).

(c) Within forty-five (45) days after the end of each calendar quarter after the
Conversion Calendar Quarter, Sigma shall pay Sangamo a royalty in an amount
equal to ten and one-half percent (10.5%) of the Net Commercial Sublicensing
Revenues received by Sigma during such calendar quarter.

(d) Each Net Commercial Sublicensing Revenue-based payment made by Sigma to
Sangamo pursuant to this Section 7.20 shall be accompanied by a statement that
includes sufficient information for Sangamo to understand Sigma’s calculation of
such Net Commercial Sublicensing Revenue-based payment, including without
limitation an itemization of the amount and type (e.g., license fee, milestone
payment, etc.) of each payment received by Sigma during the relevant calendar
quarter. Each statement shall be deemed to be “Confidential Information” of
Sigma. The Net Commercial Sublicensing Revenue-based payments made by Sigma to
Sangamo pursuant to this Section 7.20 shall be noncreditable and nonrefundable,
except that payments under Section 7.20(a) shall be fully creditable towards the
five million dollar ($5,000,000) Additional Commercial License Fee described in
Section 7.17, as set forth in Section 7.20(a).”

 

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

15.



--------------------------------------------------------------------------------

  1.48 The following new Section 7.21 shall be added to read in its entirety as
follows:

“7.21 Milestone Payments for Commercial Products. Sigma shall make each of the
milestone payments indicated below to Sangamo within thirty (30) days after
aggregate, cumulative Net Revenues of all Commercial Products in the Territory
first reach the corresponding dollar values.

 

Aggregate, Cumulative Net Revenues of

Commercial Products (Worldwide)

  Payment

$[***] million

  $2 million

$[***] million

  $[***] million

$[***] million

  $[***] million

$[***] million

  $[***] million

$[***]

  $10 million

The milestone payments made by Sigma to Sangamo pursuant to this Section 7.21
shall be noncreditable and nonrefundable. In no event will the total amount of
milestone payments paid by Sigma pursuant to this Section 7.21 exceed
twenty-five million dollars ($25,000,000). For the avoidance of doubt, the
failure of Sigma to achieve a level of Net Revenues triggering a payment
pursuant to this Section 7.21 shall not be deemed to be a breach of any
obligation of Sigma under this Agreement. For clarity, the preceding sentence
shall not limit or otherwise affect Sigma’s obligations pursuant to
Section 5.2.”

1.49 The following new Section 7.22 shall be added to read in its entirety as
follows:

“7.22 Commercial Products.

(a) Notwithstanding any other provision of this Agreement to the contrary, sales
of Commercial Products and the performance by Sigma of its rights under
Section 2.1(c) shall be subject to the provisions of Sections 7.10 through this
Section 7.22 (as such Sections are amended hereby) and shall not be subject to
the provisions of Sections 7.1 through 7.9.

(b) For clarity, amounts shall be payable pursuant to Section 7.19(c) at the
rate set forth in Section 7.19(c) only with respect to Net Commercial Sales from
sales of Commercial Products after the Conversion Calendar Quarter in those
countries where the creation, development, manufacture, use or sale of a
Commercial Product is covered by a Valid Claim or where no Third Party is
selling a product or service for use in the Commercial Field that competes with
such Commercial Product (which competition, for

 

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

16.



--------------------------------------------------------------------------------

clarity, will be assessed on a product-by-product or service-by-service basis
and, solely in the case of products, shall require that such product and such
Commercial Product involve the targeting of the same gene (whether or not such
targeting is accomplished by the same mechanism)). If that is not the case in a
particular country for a particular Commercial Product, then the rate that
applies to payments made pursuant to Section 7.19(c) with respect Net Commercial
Sales of such Commercial Product in such country after the Conversion Calendar
Quarter shall be five and one-quarter percent (5.25%).

(c) Sangamo’s right to receive payments under Section 7.19(c) with respect to a
particular country shall continue, on a Commercial Product-by-Commercial Product
basis, for the longer of (i) the expiration of the last to expire Valid Claim in
such country covering the creation, manufacture, use or sale of such Licensed
Product and (ii) the 15th anniversary of the Third Amendment Effective Date.

(d) For the avoidance of doubt, no multiple payments will be required to be paid
under Section 7.19 because a Commercial Product or its manufacture, use, or sale
is covered by more than one Valid Claim or patent or patent application within
the Sangamo Patents or Sangamo Know-How.

(e) If there exists in any country during the Term one or more patents of a
Third Party that cover ZFP Products or their use or manufacture and that would
be infringed by the making, use or sale of a Commercial Product in the
Commercial Field and it is necessary for Sigma or Sangamo to obtain a
royalty-bearing license from such Third Party under such patent(s) in a
particular country, then Sigma shall be entitled to a credit, against the
payments due to Sangamo pursuant to Sections 7.19 and 7.20 upon sales of such
Commercial Product in the applicable country, in an amount equal to fifty
percent (50%) of any royalty paid to such Third Party by Sigma (including
royalties paid pursuant to Third Party Licenses) based upon the sales of the
Commercial Product in such country, provided that in no event shall the rate of
payments due to Sangamo to be reduced to below 50% of the applicable rates set
out in Sections 7.19 and 7.20.

(f) If Net Revenues received by Sigma include non-cash consideration in the form
of equity, debt, warrants, convertible debt/equity, a combination thereof or
similar equity/debt arrangements, then Sigma may, at its option, make payments
under Sections 7.19 and 7.20 by use of a ratable portion of such non-cash
consideration. To the extent that Sigma makes any payment under Section 7.19 or
7.20 by use of such non-cash consideration, such non-cash payment to Sangamo
shall be calculated using the percentage set forth in Section 7.19(c) or 7.20(c)
(as applicable) (i.e. 10.5%), even if such non-cash payment occurs prior to or
during the Conversion Calendar Quarter, and such non-cash payment shall not
count towards the five million dollar ($5,000,000) threshold described in
Sections 7.19(a) and 7.20(a). For example, if Sigma were to receive stock in
exchange for a sublicense grant subject to Section 1.102(c), then Sigma

 

17.



--------------------------------------------------------------------------------

could use 10.5% of such stock to pay a portion of the amount payable by Sigma
under Section 7.19 (subject to the following sentence), and such stock payment
shall not count towards the five million dollar ($5,000,000) threshold described
in Section 7.19(a). The determination of whether or not to use such non-cash
consideration to make any or all of such payment shall be in Sigma’s sole
discretion; provided, however, if Sigma receives any of the foregoing non-cash
consideration in the form of publicly traded securities, Sigma shall be
obligated to make the applicable payments due under Section 7.19 and 7.20 with
respect to such non-cash consideration in cash, based on the fair market value
of such non-cash consideration. Any transfer of non-cash consideration hereunder
shall be subject to all rights and obligations with respect to such non-cash
consideration.”

1.50 The second sentence of Section 8.5 shall be amended to read in its entirety
as follows:

“The Parties shall determine on a case-by-case basis, in good faith and by
mutual agreement, the allocation of the associated costs and expenses in
connection therewith, which allocation shall take into account the relative
value of the applicable Joint Improvement Patent inside and outside the Field
and the Commercial Field.”

1.51 The first sentence of Section 8.6(a) shall be amended to read in its
entirety as follows:

“If either Party becomes aware of any Third Party activity in the Field (and
outside the Plant Field) or the Commercial Field (and outside the Plant Field)
that infringes a Sangamo Patent or any legal filing made by a Third Party with a
court or administrative agency alleging that a Sangamo Patent is invalid or
unenforceable (collectively, for the purpose of this Section 8.6,
“Infringement”), then that Party shall give prompt written notice to the other
Party regarding such infringement.”

1.52 Section 8.7(b) shall be amended to read in its entirety as follows:

“(b) With respect to infringement involving Third Party activity outside the
Field and the Commercial Field or in the Plant Field, Sangamo shall have the
first right, but not the obligation, to attempt to resolve such infringement,
whether by settlement or judgment. If Sangamo fails to resolve such infringement
or to initiate a suit with respect thereto within one hundred twenty (120) days
after delivery of the notice set forth in Section 8.7(a), then Sigma shall have
the right, but not the obligation, to attempt to resolve such infringement by
commercially appropriate steps, including without limitation the filing of an
infringement suit using counsel of its own choice.”

 

18.



--------------------------------------------------------------------------------

1.53 Section 8.7(c) shall be amended to read in its entirety as follows:

“(c) With respect to infringement involving Third Party activity solely in the
Field or the Commercial Field (and in each case not in the Plant Field), Sigma
shall have the right, but not the obligation, to attempt to resolve such
infringement or allegation, whether by settlement or judgment.”

1.54 The introductory phrase of Section 8.8(b) shall be amended to read in its
entirety as follows:

“With respect to infringement of a Joint Improvement Patent involving Third
Party activity outside the Field and the Commercial Field or in the Plant
Field:”

1.55 The introductory phrase of Section 8.8(c) shall be amended to read in its
entirety as follows:

“With respect to infringement of a Joint Improvement Patent involving Third
Party activity in the Field or the Commercial Field (and in each case not in the
Plant Field):”

1.56 Section 8.9 shall be amended to read in its entirety as follows:

“8.9 Defense of Third Party Infringement Claims. If a Third Party asserts that a
patent or other right Controlled by it is infringed by activities in the Field
or the Commercial Field, or a Party becomes aware of a patent or other right
that might form the basis for such a claim, the Party first obtaining knowledge
of such a claim or such potential claim shall immediately provide the other
Party with notice thereof and the related facts in reasonable detail. The
Parties shall discuss the merits of such claim or potential claims and shall
attempt, if they determine doing so to be reasonably appropriate, in good faith
to mutually agree whether to obtain a license from such Third Party. If the
intellectual property pertains to ZFP Products both inside and outside the Field
or the Commercial Field, then, as between the Parties, Sangamo shall be the
party that enters into any license agreement with such Third Party and Sigma
shall be entitled to a sublicense in the Field and the Commercial Field under
such license agreement (or any license agreement entered into by Sangamo
hereunder that pertains to ZFP Products in the Field or the Commercial Field) if
it follows the procedures therefor set forth in Section 2.6(d) and/or 2.6(e) (as
applicable). If the intellectual property pertains to ZFP Product inside but not
outside the Field or the Commercial Field, then Section 2.6(b) shall apply. In
the event that Sigma is the party that enters into a license agreement with such
Third Party, Sigma shall be responsible for amounts payable with respect to any
such license; provided, however, that royalties paid by Sigma pursuant to such
license shall be creditable pursuant to Section 7.8 to the extent such royalties
satisfy the terms thereof. Neither Party shall be required to conduct any work
under this Agreement which it believes in good faith may infringe Third Party
patent or other intellectual property rights. Except as set forth in Article 12
or otherwise agreed in writing by the Parties, each Party shall control and bear
the expense of its own defense of such Third Party claim. The parties shall
discuss with each other on a regular basis all actions under and pursuant to
this Section 8.9 in order to endeavor in good faith to resolve any situation
hereunder in a manner reasonably satisfactory to both parties.”

 

19.



--------------------------------------------------------------------------------

1.57 The last three sentences of Section 9.4 shall be amended to read in their
entirety as follows:

“In addition, a copy of this Agreement or any amendment thereto may be filed by
either Party with the Securities and Exchange Commission. In connection with any
such filing such Party shall endeavor to obtain confidential treatment of
economic and trade secret information, and shall keep the other Party informed
as the planned filing (including, but not limited to providing the other Party
with the proposed filing reasonably in advance of making the planned filing) and
consider the requests of the other Party regarding such confidential treatment.
With respect to any Third Party License that requires Sangamo to provide to the
applicable Third Party licensor a copy of this Agreement or any amendment
thereto or a summary of the terms of this Agreement or any amendment thereto,
Sangamo may provide such copy or summary to such Third Party licensor in
confidence.”

1.58 The first sentence of Section 9.7 shall be amended to read in its entirety
as follows:

“Subject to Section 9.3, each Party agrees to provide the other Party the
opportunity to review any proposed abstracts, manuscripts or presentations
(including verbal presentations) which relate to the use of Licensed Products in
the Field or Commercial Field at least thirty (30) days prior to its intended
submission for publication (or in the case of public disclosures by Sigma for
the marketing and sales of Licensed Products and Licensed Services, seven
(7) days) and agrees, upon request, not to submit any such abstract or
manuscript for publication until the other Party is given a reasonable period of
time to secure patent protection for any material related to such publication
which it believes to be patentable.”

1.59 Section 10.2(c) shall be amended to read in its entirety as follows:

“(c) Sigma shall grant to Sangamo and its Affiliates a worldwide, fully paid,
perpetual, irrevocable, non-exclusive license (with the right to sublicense) to
practice the Sigma Improvements (and any patents and patent applications
claiming Sigma Improvements) for all purposes in the Field and the Commercial
Field; and”

1.60 Section 10.2(d) shall be amended to read in its entirety as follows:

“(d) Sigma shall provide Sangamo with a complete and accurate list of (i) all
projects in which Sigma, a Sigma Affiliate, or a Sublicensee (to the extent of
Sigma’s knowledge) practiced the Sangamo Technology in the Field or the
Commercial Field prior to the termination effective date and (ii) all Licensed
Products in existence as of the effective date of termination.”

 

20.



--------------------------------------------------------------------------------

1.61 Section 10.4(c) shall be amended to read in its entirety as follows:

“(c) In the event this Agreement is terminated for any reason, Sigma shall
cease, and shall cause its Affiliates and sublicensees to cease, all development
and commercialization of Licensed Products, and Sigma shall not use or practice,
nor shall it cause or permit any of its Affiliates or such sublicensees to use
or practice, directly or indirectly, any Sangamo Technology; provided, however,
that Sigma shall have a six-month period following termination to (i) sell in
the Field inventory of Licensed Products existing as of the date of termination
and perform in the Field previously agreed-upon Licensed Services subject to the
payment obligations set forth in Section 7.7 (subject to Sections 7.8 through
7.15) and (ii) sell in the Commercial Field inventory of Commercial Products
existing as of the date of termination and perform in the Commercial Field
previously agreed-upon services involving use of a Commercial Product in the
Commercial Field, in each case subject to the payment obligations set forth in
Section 7.19 (subject to Sections 7.10 through 7.15).”

1.62 Section 11.3 shall be amended in its entirety as follows:

“11.3 Third Party Rights. Except as already disclosed to the other party in
writing, each Party represents and warrants to the other Party that, to its
knowledge as of the Effective Date and to its knowledge as of the Third
Amendment Effective Date, its performance of work under the Research Plan
Collaboration as contemplated by this Agreement will not infringe the patent,
trade secret or other intellectual property rights of any Third Party.”

1.63 Section 11.4(a)(ii) shall be amended in its entirety as follows:

“(ii) that such Sangamo Know-How is proprietary to Sangamo, and the conception
and development of such Sangamo Know-How by Sangamo has not, to the knowledge of
Sangamo as of the Effective Date or as of the Third Amendment Effective Date,
constituted or involved the misappropriation of trade secrets of any Third
Party;”

1.64 Sections 11.4(b)(ii), (iii), (iv), (v), (vi) and (vii) shall be amended in
their entirety as follows:

“(ii) that it is not aware, as of the Effective Date or as of the Third
Amendment Effective Date, of any written assertions of invalidity of those
Sangamo Patents that issued prior to the Effective Date or the Third Amendment
Effective Date, respectively, other than those disclosed to Sigma in writing;

 

21.



--------------------------------------------------------------------------------

(iii) that, as of the Effective Date or as of the Third Amendment Effective
Date, it has not withheld any material references during prosecution in the
United States of those United States Sangamo Patents that issued prior to the
Effective Date or the Third Amendment Effective Date, respectively;

(iv) that the conception, development, and reduction to practice of the
inventions claimed in the Sangamo Patents has not, to the knowledge of Sangamo
as of the Effective Date or as of the Third Amendment Effective Date,
constituted or involved the misappropriation or infringement of trade secrets or
other intellectual property of any Third Party;

(v) that, to the knowledge of Sangamo as of the Effective Date or as of the
Third Amendment Effective Date, there are no claims, judgments, or settlements
relating to the Sangamo Patents to be paid by Sangamo;

(vi) that, to the knowledge of Sangamo as of the Effective Date or as of the
Third Amendment Effective Date, no pending claim has been brought by any person
or entity alleging that the Sangamo Patents conflict or interfere with any
intellectual property or proprietary right of any Third Party; and

(vii) that Sangamo is not aware, as of the Effective Date or as of the Third
Amendment Effective Date, of any infringement of the Sangamo Patents by a Third
Party, other than those disclosed to Sigma in writing.”

1.65 The introductory phrase of Section 11.4(c) shall be amended in its entirety
as follows:

“With respect to the Third Party Licenses set forth in Exhibit B as of the
Effective Date and as of the Third Amendment Effective Date, Sangamo represents
and warrants with respect to those items below that pertain to current facts,
and covenants with respect to those items below that pertain to future actions:”

1.66 Section 11.4(c)(i) shall be amended in its entirety as follows:

“(i) that, to its knowledge as of the Effective Date and as of the Third
Amendment Effective Date, it is not in material breach of its obligations
thereunder as of the Effective Date and as of the Third Amendment Effective
Date, respectively, and it will continue to perform all of its obligations
thereunder that, if not performed, would have a material adverse effect on
Sigma’s rights under this Agreement,”

1.67 Section 11.4(c)(vi) shall be amended in its entirety as follows:

“(vi) that the conception, development, and reduction to practice of the
technology licensed in the Field or the Commercial Field under Third Party
Licenses is not known by Sangamo as of the Effective Date or the Third Amendment
Effective Date to have constituted or involved the misappropriation or
infringement of trade secrets or other intellectual property of any Third
Party.”

 

22.



--------------------------------------------------------------------------------

1.68 Section 11.4(d)(i) shall be amended in its entirety as follows:

“(i) As of the Effective Date and as of the Third Amendment Effective Date, the
only license granted by Sangamo under the Sangamo Technology to make, use and/or
sell products in the Plant Field is the Dow AgroSciences Agreement.”

1.69 Section 11.5(a) shall be amended in its entirety as follows:

“(a) On written request by Sigma, Sangamo will discuss in good faith with Sigma
an appropriate accommodation (which may involve a reduction in certain future
payments owed to Sangamo under this Agreement) to reflect the reduced commercial
value of the licenses granted to Sigma under this Agreement as a result of
activity in the Field or Commercial Field by unlicensed Third Parties that has a
material adverse effect on Sigma’s ability to exploit its rights under this
Agreement.”

1.70 Exhibit A of the Agreement shall be deleted and replaced by Exhibit A to
this Third Amendment.

2. MISCELLANEOUS

2.1 Full Force and Effect. This Third Amendment amends the terms of the
Agreement and is deemed incorporated into the Agreement. The provisions of the
Agreement, as amended by this Third Amendment, remain in full force and effect.

2.2 Entire Agreement. The Agreement as amended by this Third Amendment sets
forth the entire understanding of the parties hereto relating to the subject
matter thereof and supersedes all prior agreements and understandings among or
between any of the parties hereto relating to the subject matter thereof.

2.3 Counterparts. This Third Amendment may be executed in several counterparts,
each of which shall constitute an original and all of which, when taken
together, shall constitute one agreement. The exchange of a fully executed Third
Amendment (in counterparts or otherwise) by electronic transmission, including
by email, or facsimile shall be sufficient to bind the Parties to the terms and
conditions of this Third Amendment.

 

23.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Third Amendment in duplicate
originals by their proper officers as of the Third Amendment Effective Date.

 

SANGAMO BIOSCIENCES, INC.     SIGMA-ALDRICH CO. By:  

/s/    H. Ward Wolff

    By:  

/s/    David Smoller

Name:  

H. Ward Wolff

    Name:  

David Smoller

Title:  

EVP & CFO

    Title:  

President RBBV

 

24.



--------------------------------------------------------------------------------

Appendix A

(note- bold italic indicates items added since July 2007)

 

Reference

number

  

Country

  

Patent number

(publication)

  

Title

  

Application

number

  

Filing Date

  

Status

S1

   US    6453242    Selection of sites for targeting by zinc finger proteins and
methods of designing zinc finger proteins to bind to preselected sites   
09/229,007    12-Jan-99    Issued

S1

   US    6785613    Selection of sites for targeting by zinc finger proteins and
methods of designing zinc finger proteins to bind to preselected sites   
10/113,424    27-Mar-02    Issued

S1

   US    7177766    Selection of sites for targeting by zinc finger proteins and
methods of designing zinc finger proteins to bind to preselected sites   
09/825,242    2-Apr-01    Issued

S1

   US    (2007-0287189)    Selection of sites for targeting by zinc finger
proteins and methods of designing zinc finger proteins to bind to preselected
sites    11/707,284    12-Feb-07    Pending

S1

   PCT    WO0042219    Selection of sites for targeting by zinc finger proteins
and methods of designing zinc finger proteins to bind to preselected sites   
US00/00388    6-Jan-00    National Phase

S1

   AU    744171    Selection of sites for targeting by zinc finger proteins and
methods of designing zinc finger proteins to bind to preselected sites   
27220/00    6-Jan-00    Issued

S1

   CA    (2,322,700)    Selection of sites for targeting by zinc finger proteins
and methods of designing zinc finger proteins to bind to preselected sites   
2,322,700    6-Jan-00    Pending

S1

   EP    EP 1 075 540    Selection of sites for targeting by zinc finger
proteins and methods of designing zinc finger proteins to bind to preselected
sites    905563.3    6-Jan-00    Issued

S1

   BE       Selection of sites for targeting by zinc finger proteins and methods
of designing zinc finger proteins to bind to preselected sites    905563.3   
6-Jan-00    Issued

S1

   CH       Selection of sites for targeting by zinc finger proteins and methods
of designing zinc finger proteins to bind to preselected sites    905563.3   
6-Jan-00    Issued

 

25.



--------------------------------------------------------------------------------

S1    DE    600 05 100.5-08    Selection of sites for targeting by zinc finger
proteins and methods of designing zinc finger proteins to bind to preselected
sites    905563.3    6-Jan-00    Issued S1    FR       Selection of sites for
targeting by zinc finger proteins and methods of designing zinc finger proteins
to bind to preselected sites    905563.3    6-Jan-00    Issued S1    IE      
Selection of sites for targeting by zinc finger proteins and methods of
designing zinc finger proteins to bind to preselected sites    905563.3   
6-Jan-00    Issued S1    EP    EP 1 352 975    Selection of sites for targeting
by zinc finger proteins and methods of designing zinc finger proteins to bind to
preselected sites    03 015 798.6    6-Jan-00    Issued S1    BE       Selection
of sites for targeting by zinc finger proteins and methods of designing zinc
finger proteins to bind to preselected sites    03 015 798.6    6-Jan-00   
Issued S1    CH       Selection of sites for targeting by zinc finger proteins
and methods of designing zinc finger proteins to bind to preselected sites   
03 015 798.6    6-Jan-00    Issued S1    DE       Selection of sites for
targeting by zinc finger proteins and methods of designing zinc finger proteins
to bind to preselected sites    03 015 798.6    6-Jan-00    Issued S1    FR   
   Selection of sites for targeting by zinc finger proteins and methods of
designing zinc finger proteins to bind to preselected sites    03 015 798.6   
6-Jan-00    Issued S1    IE       Selection of sites for targeting by zinc
finger proteins and methods of designing zinc finger proteins to bind to
preselected sites    03 015 798.6    6-Jan-00    Issued S1    GB    GB2348425   
Selection of sites for targeting by zinc finger proteins and methods of
designing zinc finger proteins to bind to preselected sites    03 015 798.6   
12-Jan-00    Issued S1    GB    GB2360285    Selection of sites for targeting by
zinc finger proteins and methods of designing zinc finger proteins to bind to
preselected sites    03 015 798.6    9-May-01    Issued S1    JP       Selection
of sites for targeting by zinc finger proteins and methods of designing zinc
finger proteins to bind to preselected sites    2000-593776    6-Jan-00   
appeal

 

26.



--------------------------------------------------------------------------------

S1    JP       Selection of sites for targeting by zinc finger proteins and
methods of designing zinc finger proteins to bind to preselected sites   
2001-117552    6-Jan-00    appeal S1    JP       Selection of sites for
targeting by zinc finger proteins and methods of designing zinc finger proteins
to bind to preselected sites    2008-262287    8-Oct-2008    pending S2    US   
7163824    Regulation of endogenous gene expression in cells using zinc finger
proteins    10/222,614    15-Aug-02    Issued S2    US    6534261    Regulation
of endogenous gene expression in cells using zinc finger proteins    09/229,037
   12-Jan-99    Issued S2    US    6607882    Regulation of endogenous gene
expression in cells using zinc finger proteins    09/478,681    6-Jan-00   
Issued S2    US    6824978    Regulation of endogenous gene expression in cells
using zinc finger proteins    09/706,243    3-Nov-00    Issued S2    US   
6979539    Regulation of endogenous gene expression in cells using zinc finger
proteins    09/897,844    2-Jul-01    Issued S2    US    6933113    Modulation
of endogenous gene expression in cells    09/942,087    28-Aug-01    Issued S2
   US    7013219    Regulation of endogenous gene expression in cells using zinc
finger proteins    10/245,415    16-Sep-02    Issued S2    US    7220719   
Modulation of endogenous gene expression in cells    10/845,384    13-May-04   
issued S2    US    (20050215502)    Regulation of endogenous gene expression in
cells using zinc finger proteins    10/984,304    9-Nov-04    Pending S2    US
   (20050130304)    Regulation of endogenous gene expression in cells using zinc
finger proteins    10/986,583    12-Nov-04    Pending S2    US    (20050239203)
   Regulation of endogenous gene expression in cells using zinc finger proteins
   11/148,794    8-Jun-05    Pending S2    US    (20060276427)    Regulation of
endogenous gene expression in cells using zinc finger proteins    11/505,044   
16-Aug-06    Pending S2    US    (20060281704)    Regulation of endogenous gene
expression in cells using zinc finger proteins    11/505,775    17-Aug-06   
Pending S2    US    NP    Regulation of endogenous gene expression in cells
using zinc finger proteins    11/521,291    14-Sep-06    Pending S2    US    NP
   Alteration of Tumor Growth Using Zinc Finger Proteins    11/524,165   
20-Sep-06    Pending S2    PCT    WO0041566    Regulation of endogenous gene
expression in cells using zinc finger proteins    US00/00409    6-Jan-00   
National Phase

 

27.



--------------------------------------------------------------------------------

S2    AU    745844    Regulation of endogenous gene expression in cells using
zinc finger proteins    28470/00    6-Jan-00    Issued S2    CA    2,323,086   
Regulation of endogenous gene expression in cells using zinc finger proteins   
2323086    6-Jan-00    issued S2    EP    EP 1 061 805    Regulation of
endogenous gene expression in cells using zinc finger proteins    906882.6   
6-Jan-00    Issued S2    AT       Regulation of endogenous gene expression in
cells using zinc finger proteins    906882.6    6-Jan-00    Issued S2    BE   
   Regulation of endogenous gene expression in cells using zinc finger proteins
   906882.6    6-Jan-00    Issued S2    CH       Regulation of endogenous gene
expression in cells using zinc finger proteins    906882.6    6-Jan-00    Issued
S2    CY    CY 1104346    Regulation of endogenous gene expression in cells
using zinc finger proteins    906882.6    6-Jan-00    Issued S2    DE1    600 22
705.7-08    Regulation of endogenous gene expression in cells using zinc finger
proteins    906882.6    6-Jan-00    Issued S2    DE2    200 23 745.4   
Regulation of endogenous gene expression in cells using zinc finger proteins   
906882.6    6-Jan-00    Issued S2    DK       Regulation of endogenous gene
expression in cells using zinc finger proteins    906882.6    6-Jan-00    Issued
S2    ES       Regulation of endogenous gene expression in cells using zinc
finger proteins    906882.6    6-Jan-00    Issued S2    FI       Regulation of
endogenous gene expression in cells using zinc finger proteins    906882.6   
6-Jan-00    Issued S2    FR       Regulation of endogenous gene expression in
cells using zinc finger proteins    906882.6    6-Jan-00    Issued S2    GR   
   Regulation of endogenous gene expression in cells using zinc finger proteins
   906882.6    6-Jan-00    Issued S2    IE       Regulation of endogenous gene
expression in cells using zinc finger proteins    906882.6    6-Jan-00    Issued
S2    IT       Regulation of endogenous gene expression in cells using zinc
finger proteins    906882.6    6-Jan-00    Issued S2    LU       Regulation of
endogenous gene expression in cells using zinc finger proteins    906882.6   
6-Jan-00    Issued S2    MC       Regulation of endogenous gene expression in
cells using zinc finger proteins    906882.6    6-Jan-00    Issued

 

28.



--------------------------------------------------------------------------------

S2    NL       Regulation of endogenous gene expression in cells using zinc
finger proteins    906882.6    6-Jan-00    Issued S2    PT       Regulation of
endogenous gene expression in cells using zinc finger proteins    906882.6   
6-Jan-00    Issued S2    SE       Regulation of endogenous gene expression in
cells using zinc finger proteins    906882.6    6-Jan-00    Issued S2    GB   
   Regulation of endogenous gene expression in cells using zinc finger proteins
   906882.6    6-Jan-00    Issued S2    JP       Regulation of endogenous gene
expression in cells using zinc finger proteins    2001-5820    12-Jan-01   
Pending S7    US    6599692    Functional genomics using zinc finger proteins   
09/395,448    14-Sep-99    Issued S7    US    6777185    Functional genomics
using zinc finger proteins    09/925,796    9-Aug-01    Issued S7    US   
6780590    Gene identification    09/941,450    28-Aug-01    Issued S7    US   
7235354    Functional genomics using zinc finger proteins    10/843,944   
12-May-04    Issued S7    US    (20050032108)    Methods for genome annotation
   10/922,546    19-Aug-04    Pending S7    PCT    WO0119981    FUNCTIONAL
GENOMICS USING ZINC FINGER PROTEINS    US00/24897    12-Sep-00    National Phase
S7    PCT    WO03020887    Gene Identification    US02/27310    27-Aug-02   
National Phase S7    AU    778964    FUNCTIONAL GENOMICS USING ZINC FINGER
PROTEINS    74787/00    12-Sep-00    Issued S7    CA    2,383,926    FUNCTIONAL
GENOMICS USING ZINC FINGER PROTEINS    2383926    12-Sep-00    Issued S7    EP
   EP1238067    FUNCTIONAL GENOMICS USING ZINC FINGER PROTEINS    963362.9   
12-Sep-00    Issued S7    BE       FUNCTIONAL GENOMICS USING ZINC FINGER
PROTEINS    963362.9    12-Sep-00    Issued

 

29.



--------------------------------------------------------------------------------

S7    CH       FUNCTIONAL GENOMICS USING ZINC FINGER PROTEINS    963362.9   
12-Sep-00    Issued S7    DE    600 25 037.7-08    FUNCTIONAL GENOMICS USING
ZINC FINGER PROTEINS    963362.9    12-Sep-00    Issued S7    FR      
FUNCTIONAL GENOMICS USING ZINC FINGER PROTEINS    963362.9    12-Sep-00   
Issued S7    GB       FUNCTIONAL GENOMICS USING ZINC FINGER PROTEINS    963362.9
   12-Sep-00    Issued S7    HK       FUNCTIONAL GENOMICS USING ZINC FINGER
PROTEINS    963362.9    12-Sep-00    Issued S7    IE       FUNCTIONAL GENOMICS
USING ZINC FINGER PROTEINS    963362.9    12-Sep-00    Issued S7    JP      
FUNCTIONAL GENOMICS USING ZINC FINGER PROTEINS    2001-523752    12-Sep-00   
Pending S9    US    6503717    Methods of using randomized libraries of zinc
finger proteins for the identification of gene function    09/731,558   
6-Dec-00    Issued S9    US    7491531    Methods of using randomized libraries
of zinc finger proteins for the identification of gene function    10/337,216   
6-Jan-03    Issued S9    US    (20060166263)    Randomized libraries of zinc
finger proteins    11/394,279    29-Mar-06    Pending S9    US    (20060292621)
   Randomized libraries of zinc finger proteins    11/486,254    12-Jul-06   
Pending- S9    PCT    WO0140798    METHODS OF USING RANDOMIZED LIBRARIES OF ZINC
FINGER PROTEINS FOR THE IDENTIFICATION OF GENE FUNCTION    US00/33086   
6-Dec-00    National Phase S9    AU    776576    METHODS OF USING RANDOMIZED
LIBRARIES OF ZINC FINGER PROTEINS FOR THE IDENTIFICATION OF GENE FUNCTION   
24278/01    6-Dec-00    Issued S9    CA    (2,394,850)    METHODS OF USING
RANDOMIZED LIBRARIES OF ZINC FINGER PROTEINS FOR THE IDENTIFICATION OF GENE
FUNCTION    2,394,850    6-Dec-00    Pending

 

30.



--------------------------------------------------------------------------------

S9    EP    EP1236045    METHODS OF USING RANDOMIZED LIBRARIES OF ZINC FINGER
PROTEINS FOR THE IDENTIFICATION OF GENE FUNCTION    988919.6    6-Dec-00   
Issued S9    BE       METHODS OF USING RANDOMIZED LIBRARIES OF ZINC FINGER
PROTEINS FOR THE IDENTIFICATION OF GENE FUNCTION    988919.6    6-Dec-00   
Issued S9    CH       METHODS OF USING RANDOMIZED LIBRARIES OF ZINC FINGER
PROTEINS FOR THE IDENTIFICATION OF GENE FUNCTION    988919.6    6-Dec-00   
Issued S9    DE    600 23 936.5-08    METHODS OF USING RANDOMIZED LIBRARIES OF
ZINC FINGER PROTEINS FOR THE IDENTIFICATION OF GENE FUNCTION    988919.6   
6-Dec-00    Issued S9    FR       METHODS OF USING RANDOMIZED LIBRARIES OF ZINC
FINGER PROTEINS FOR THE IDENTIFICATION OF GENE FUNCTION    988919.6    6-Dec-00
   Issued S9    GB       METHODS OF USING RANDOMIZED LIBRARIES OF ZINC FINGER
PROTEINS FOR THE IDENTIFICATION OF GENE FUNCTION    988919.6    6-Dec-00   
Issued S9    HK    1 049 515    METHODS OF USING RANDOMIZED LIBRARIES OF ZINC
FINGER PROTEINS FOR THE IDENTIFICATION OF GENE FUNCTION    988919.6    6-Dec-00
   Issued S9    IE       METHODS OF USING RANDOMIZED LIBRARIES OF ZINC FINGER
PROTEINS FOR THE IDENTIFICATION OF GENE FUNCTION    988919.6    6-Dec-00   
Issued S9    IL    150069    METHODS OF USING RANDOMIZED LIBRARIES OF ZINC
FINGER PROTEINS FOR THE IDENTIFICATION OF GENE FUNCTION       6-Dec-00    Issued
S9    IL       METHODS OF USING RANDOMIZED LIBRARIES OF ZINC FINGER PROTEINS FOR
THE IDENTIFICATION OF GENE FUNCTION    187848    6-Dec-00    Pending S10    US
   6689558    Cells for drug discovery    09/779,233    8-Feb-01    Issued S10
   US    7045304    Cells for drug discovery    10/412,109    10-Apr-03   
Issued S10    US    6989269    Cells for drug discovery    10/412,105   
10-Apr-03    Issued S10    PCT    WO0159450    Cells for drug discovery   
US01/04301    8-Feb-01    National Phase S10    AU       Cells for drug
discovery    2001 250774    8-Feb-01    Issued S10    CA    (2,398,590)    Cells
for drug discovery    2,398,590    8-Feb-01    Pending S10    EP    (EP1254369)
   CELLS EXPRESSING ZINC FINGER PROTEIN FOR DRUG DISCOVERY    01 924 089.4   
8-Feb-01    Pending

 

31.



--------------------------------------------------------------------------------

S10    HK       CELLS EXPRESSING ZINC FINGER PROTEIN FOR DRUG DISCOVERY   
3103204.3       Pending S10    JP       Cells for drug discovery    2001-558729
   8-Feb-01    Pending S10    JP       Cells for drug discovery    2002-311841
   25-Oct-02    Pending S10    KR       Cells for drug discovery    2002-7010228
   8-Feb-01    Pending S11    US    7030215    POSITION DEPENDENT RECOGNITION OF
GNN NUCLEOTIDE TRIPLETS BY ZINC FINGERS    09/990,186    20-Nov-01    Issued S11
   US    7585849    Position dependent recognition of GNN nucleotide triplets by
zinc fingers    11/202,009    11-Aug-05    Issued S11    US    (2008-0242847)   
Position dependent recognition of GNN nucleotide triplets by zinc fingers   
11/893,341    15-Aug-07    Pending S11    PCT    WO0242459    POSITION DEPENDENT
RECOGNITION OF GNN NUCLEOTIDE TRIPLETS BY ZINC FINGERS    US01/43438   
20-Nov-01    National Phase S11    AU    2002 239295    POSITION DEPENDENT
RECOGNITION OF GNN NUCLEOTIDE TRIPLETS BY ZINC FINGERS    2002 239295   
20-Nov-01    Issued S11    CA    (2,429,555)    POSITION DEPENDENT RECOGNITION
OF GNN NUCLEOTIDE TRIPLETS BY ZINC FINGERS    2,429,555    20-Nov-01    Pending
S11    EP    EP 1 364 020    POSITION DEPENDENT RECOGNITION OF GNN NUCLEOTIDE
TRIPLETS BY ZINC FINGERS    01 987 037.7    20-Nov-01    Issued S11    BE      
POSITION DEPENDENT RECOGNITION OF GNN NUCLEOTIDE TRIPLETS BY ZINC FINGERS   
01 987 037.7    20-Nov-01    Issued S11    CH       POSITION DEPENDENT
RECOGNITION OF GNN NUCLEOTIDE TRIPLETS BY ZINC FINGERS    01 987 037.7   
20-Nov-01    Issued S11    DE       POSITION DEPENDENT RECOGNITION OF GNN
NUCLEOTIDE TRIPLETS BY ZINC FINGERS    01 987 037.7    20-Nov-01    Issued S11
   FR       POSITION DEPENDENT RECOGNITION OF GNN NUCLEOTIDE TRIPLETS BY ZINC
FINGERS    01 987 037.7    20-Nov-01    Issued

 

32.



--------------------------------------------------------------------------------

S11    GB       POSITION DEPENDENT RECOGNITION OF GNN NUCLEOTIDE TRIPLETS BY
ZINC FINGERS    01 987 037.7    20-Nov-01    Issued S11    IE       POSITION
DEPENDENT RECOGNITION OF GNN NUCLEOTIDE TRIPLETS BY ZINC FINGERS    01 987 037.7
   20-Nov-01    Issued S11    HK       POSITION DEPENDENT RECOGNITION OF GNN
NUCLEOTIDE TRIPLETS BY ZINC FINGERS    03102869.1    20-Nov-01    Issued S12   
US    (20020064802)    METHODS FOR BINDING AN EXOGENOUS MOLECULE TO CELLULAR
CHROMATIN    09/844,662    27-Apr-01    Pending- S12    PCT    WO0183751   
METHODS FOR BINDING AN EXOGENOUS MOLECULE TO CELLULAR CHROMATIN    US01/13631   
27-Apr-01    National Phase S12    AU    2001 255748    METHODS FOR BINDING AN
EXOGENOUS MOLECULE TO CELLULAR CHROMATIN    2001 255748    27-Apr-01    Issued
S12    CA    (2,407,695)    METHODS FOR BINDING AN EXOGENOUS MOLECULE TO
CELLULAR CHROMATIN    2,407,695    27-Apr-01    Pending S12    EP    (EP1276865)
   METHODS FOR BINDING AN EXOGENOUS MOLECULE TO CELLULAR CHROMATIN    1928946.1
   27-Apr-01    Pending S12    HK       METHODS FOR BINDING AN EXOGENOUS
MOLECULE TO CELLULAR CHROMATIN    3105064.7       Pending S12    JP      
METHODS FOR BINDING AN EXOGENOUS MOLECULE TO CELLULAR CHROMATIN    2001-580358
   27-Apr-01    Pending S14    US    7001768    Targeted modification of
chromatin structure    09/844,508    27-Apr-01    Issued S14    US   
(20090023153)    Targeted modification of chromatin structure    12/217,953   
10-Jul-08    Pending S14    PCT    WO0183793    Targeted modification of
chromatin structure    US01/40616    27-Apr-01    National Phase S14    AU      
Targeted modification of chromatin structure    2001 253914    27-Apr-01   
Issued S14    CA    (2,407,460)    Targeted modification of chromatin structure
   2,407,460    27-Apr-01    Pending S14    EP    EP 1 276 859    Targeted
modification of chromatin structure    01 927 467.9    27-Apr-01    Issued S14
   BE       Targeted modification of chromatin structure    01 927 467.9   
27-Apr-01    Issued

 

33.



--------------------------------------------------------------------------------

S14    CH       Targeted modification of chromatin structure    01 927 467.9   
27-Apr-01    Issued S14    DE       Targeted modification of chromatin structure
   01 927 467.9    27-Apr-01    Issued S14    FR       Targeted modification of
chromatin structure    01 927 467.9    27-Apr-01    Issued S14    GB      
Targeted modification of chromatin structure    01 927 467.9    27-Apr-01   
Issued S14    IE       Targeted modification of chromatin structure   
01 927 467.9    27-Apr-01    Issued S16    US    6511808    Methods for
designing exogenous regulatory molecules    09/844,493    27-Apr-01    Issued
S16    PCT    WO0183819    Methods for designing exogenous regulatory molecules
   US01/13562    27-Apr-01    National Phase S19    US    6919204    MODULATION
OF GENE EXPRESSION USING LOCALIZATION DOMAINS    09/967,869    28-Sep-01   
Issued S20    US    6794136    Iterative optimization in the design of binding
proteins    09/716,637    20-Nov-00    Issued S21    US    (20030232781)   
Modulation of gene expression using insulator binding proteins    10/446,901   
27-May-03    Pending S21    US    (20090181455)    Modulation of gene expression
using insulator binding proteins    12/287,409    9-Oct-08    Pending S21    PCT
   WO0244376    Modulation of gene expression using insulator binding proteins
   US01/44654    28-Nov-01    National Phase S25    US    (2003-0108880)   
Modified zinc finger binding proteins    10/055,711    22-Jan-02    Pending S25
   US    (2006-0246567)    Modified zinc finger binding proteins    11/486,158
   13-Jul-06    Pending S25    US    (2006-0246588)    Modified zinc finger
binding proteins    11/485,946    13-Jul-06    Pending S25    PCT    WO0257293
   Modified zinc finger binding proteins    US02/01893    22-Jan-02   
National Phase S25    AU    2002241946    Modified zinc finger binding proteins
   2002 241946    22-Jan-02    Issued S25    CA    (2,435,394)    Modified zinc
finger binding proteins    2,435,394    22-Jan-02    Pending S25    EP   
(EP1353941)    Modified zinc finger binding proteins    02 707 545.6   
22-Jan-02    Pending

 

34.



--------------------------------------------------------------------------------

S26    US    7273923    Zinc finger proteins for DNA binding and gene regulation
in plants    10/055,713    22-Jan-02    Issued S26    US    7262054    ZINC
FINGER PROTEINS FOR DNA BINDING AND GENE REGULATION IN PLANTS    10/470,180   
22-Jan-02    Issued S26    US    (20060294617)    ZINC FINGER PROTEINS FOR DNA
BINDING AND GENE REGULATION IN PLANTS    11/511,106    28-Aug-06    Pending S26
   US    (20070065931)    ZINC FINGER PROTEINS FOR DNA BINDING AND GENE
REGULATION IN PLANTS    11/583,967    19-Oct-06    Pending S26    PCT   
WO0257294    ZINC FINGER PROTEINS FOR DNA BINDING AND GENE REGULATION IN PLANTS
   US02/01906    22-Jan-02    National Phase S27    PCT    WO03027247   
Modulation of Stem Cells Using Zinc Finger Proteins    US02/30413    24-Sep-02
   National Phase S27    AU    2002330097    Modulation of Stem Cells Using Zinc
Finger Proteins    2002 330097    24-Sep-02    Issued S27    CA    (2,461,290)
   Modulation of Stem Cells Using Zinc Finger Proteins    2,461,290    24-Sep-02
   Pending S27    EP    (EP1435779)    Modulation of Stem Cells Using Zinc
Finger Proteins    02 766 356.6    24-Sep-02    Pending S27    US   
(20060251642)    Modulation of Stem Cells Using Zinc Finger Proteins   
10/490,787    24-Sep-02    Pending S28    US    (20030180777)    Rapid
identification of transcriptional regulatory domains    10/387,320    11-Mar-03
   Pending S30    US    7070934    Ligand-controlled regulation of endogenous
gene expression    10/456,444    5-Jun-03    Issued S32    US    7361635   
Simultaneous modulation of multiple genes    10/651,761    29-Aug-03    Issued
S32    US    (20080233641)    Simultaneous modulation of multiple genes   
12/072,871    28-Feb-08    Pending S36    US    (20050064474)    Methods and
compositions for targeted cleavage and recombination    10/912,932    6-Aug-04
   Pending S36    US    (20060188987)    Targeted deletion of cellular DNA
sequences    11/304,981    15-Dec-05    Pending S36    US    (20070218528)   
METHODS AND COMPOSITIONS FOR TARGETED CLEAVAGE AND RECOMBINATION    10/587,723
   3-Feb-05    Pending

 

35.



--------------------------------------------------------------------------------

S36    PCT    WO2005014791    METHODS AND COMPOSITIONS FOR TARGETED CLEAVAGE AND
RECOMBINATION    US04/25407    6-Aug-04    National Phase S36    PCT   
WO2005084190    METHODS AND COMPOSITIONS FOR TARGETED CLEAVAGE AND RECOMBINATION
   US05/03245    3-Feb-05    National Phase S36    AU    2004263865    METHODS
AND COMPOSITIONS FOR TARGETED CLEAVAGE AND RECOMBINATION    2004 263865   
6-Aug-04    Issued S36    AU       METHODS AND COMPOSITIONS FOR TARGETED
CLEAVAGE AND RECOMBINATION    2007 201649       Pending S36    CA    (2,534,296)
   METHODS AND COMPOSITIONS FOR TARGETED CLEAVAGE AND RECOMBINATION    2,534,296
   6-Aug-04    Pending S36    EP    (EP1651660)    METHODS AND COMPOSITIONS FOR
TARGETED CLEAVAGE AND RECOMBINATION    04 780 272.3    6-Aug-04    Pending S36
   HK       METHODS AND COMPOSITIONS FOR TARGETED CLEAVAGE AND RECOMBINATION   
6107666.2    7-July-06    Pending S36    HK    (1094009A)    METHODS AND
COMPOSITIONS FOR TARGETED CLEAVAGE AND RECOMBINATION    7100975.2    26-Jan-07
   Pending S36    IL       METHODS AND COMPOSITIONS FOR TARGETED CLEAVAGE AND
RECOMBINATION    173460    6-Aug-04    Pending S36    JP       METHODS AND
COMPOSITIONS FOR TARGETED CLEAVAGE AND RECOMBINATION    2006-523239    6-Aug-04
   Pending S36    KR       METHODS AND COMPOSITIONS FOR TARGETED CLEAVAGE AND
RECOMBINATION    2006-7002703    6-Aug-04    Pending S36    SG    119570   
METHODS AND COMPOSITIONS FOR TARGETED CLEAVAGE AND RECOMBINATION    2006 00748-8
   6-Aug-04    issued

 

36.



--------------------------------------------------------------------------------

S36    AU       METHODS AND COMPOSITIONS FOR TARGETED CLEAVAGE AND RECOMBINATION
   2005 220148    3-Feb-05    Pending S36    CA    (2,554,966)    METHODS AND
COMPOSITIONS FOR TARGETED CLEAVAGE AND RECOMBINATION    2,554,966    3-Feb-05   
Pending S36    EP    (EP1720995)    METHODS AND COMPOSITIONS FOR TARGETED
CLEAVAGE AND RECOMBINATION    05 756 438.7    3-Feb-05    Pending S38    US   
7407776    ENGINEERED ZINC FINGER PROTEINS FOR REGULATION OF GENE EXPRESSION   
10/572,886    17-Sep-04    Issued S38    PCT    WO0528630    ENGINEERED ZINC
FINGER PROTEINS FOR REGULATION OF GENE EXPRESSION    US04/30606    17-Sep-04   
National Phase S38    AU    (2004272957)    ENGINEERED ZINC FINGER PROTEINS FOR
REGULATION OF GENE EXPRESSION    2004 274957    17-Sep-04    Pending S38    CA
   (2,539,439)    ENGINEERED ZINC FINGER PROTEINS FOR REGULATION OF GENE
EXPRESSION    2,539,439    17-Sep-04    Pending S38    EP    (EP 1678315)   
ENGINEERED ZINC FINGER PROTEINS FOR REGULATION OF GENE EXPRESSION   
04 784 464.2    17-Sep-04    Pending S43    US    (2006-0063231)    Compositions
and methods for protein production    11/221,683    8-Sep-05    Pending S43   
PCT    WO2006033859    Compositions and methods for protein production   
US05/32157    8-Sep-05    National Phase S43    AU       Compositions and
methods for protein production    2005 287278    8-Sep-05    Pending S43    CA
   (2,579,677)    Compositions and methods for protein production    2,579,677
   8-Sep-05    Pending S43    EP    (EP1789095)    Compositions and methods for
protein production    05 794 863.0    8-Sep-05    Pending S43    IN      
Compositions and methods for protein production    1023/KOLNP/2007    8-Sep-05
   Pending S43    KR       Compositions and methods for protein production   
10-2007-7008516    8-Sep-05    Pending S43    SG       Compositions and methods
for protein production    200701773-4    8-Sep-05    Pending

 

37.



--------------------------------------------------------------------------------

S43    HK       Compositions and methods for protein production    7109703.2   
8-Sep-05    Pending S46    US    (20070134796)    Targeted integration and
expression of exogenous nucleic acid sequences    11/493,423    26-Jul-06   
Pending S46    PCT    WO2007014275    Targeted integration and expression of
exogenous nucleic acid sequences    US06/029027    26-Jul-06    National Phase
S46    AU       Targeted integration and expression of exogenous nucleic acid
sequences    2006272634    26-Jul-06    Pending S46    CA    (2,615,532)   
Targeted integration and expression of exogenous nucleic acid sequences   
2,615,532    26-Jul-06    Pending S46    CN       Targeted integration and
expression of exogenous nucleic acid sequences    200680035070.4    26-Jul-06   
Pending S46    EP    (EP1913149)    Targeted integration and expression of
exogenous nucleic acid sequences    06 788 559.0    26-Jul-06    Pending S46   
HK       Targeted integration and expression of exogenous nucleic acid sequences
   1115064A    26-Jul-06    Pending S46    IL       Targeted integration and
expression of exogenous nucleic acid sequences    188966    26-Jul-06    Pending
[***]    [***]       [***]    [***]    [***]    [***] S46    KR       Targeted
integration and expression of exogenous nucleic acid sequences   
10-2008-7004618    26-Jul-06    Pending S46    SG       Targeted integration and
expression of exogenous nucleic acid sequences    200800610-8    26-Jul-06   
Pending S49    US    (2008-0131962)    Engineered Cleavage Half-domains   
11/805,850    23-May-07    Pending [***]    [***]    [***]    [***]    [***]   
[***]    [***] [***]    [***]    [***]    [***]    [***]    [***]    [***] S49
   PCT    WO2007139898    Engineered Cleavage Half-domains    US07/012411   
23-May-07    National Phase S49    AU       Engineered Cleavage Half-domains   
2007267887    23-May-07    Pending S49    CA    (2,651,494)    Engineered
Cleavage Half-domains    2,651,494    23-May-07    Pending S49    EP   
(EP2027262)    Engineered Cleavage Half-domains    7795299.2    23-May-07   
Pending [***]    [***]       [***]    [***]    [***]    [***] S52    US   
(20080299580)    Targeted integration into the PPP1R12C locus    12/150,103   
24-Apr-08    Pending

 

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

38.



--------------------------------------------------------------------------------

S52    PCT    WO2008133938    Targeted integration into the PPP1R12C locus   

PCT/US2008/

005282

   24-Apr-08    Pending S53    US    (20080311095)    Methods and Compositions
for Increased Transgene Expression    12/154,439    22-May-08    Pending S53   
PCT    WO2008153742    Methods and Compositions for Increased Transgene
Expression   

PCT/US2008/

006571

   22-May-08    Pending [***]    [***]    [***]    [***]    [***]    [***]   
[***] [***]    [***]    [***]    [***]    [***]    [***]    [***] S55    US   
(20090042250)    Methods and Compositions for Inactivating FUT8 expression   
12/218,035    10-Jul-08    Pending S55    PCT    WO2009009086    Methods and
Compositions for Inactivating FUT8 expression   

PCT/US2008/

008455

   10-Jul-08    Pending S57    US    (20090111119)    Rapid in vivo
Identification of Biologically Active Nucleases    12/284,887    25-Sep-08   
Pending S57    PCT    WO2009042163    Rapid in vivo Identification of
Biologically Active Nucleases   

PCT/US2008/

011087

   25-Sep-08    Pending S58    US    20090203140    Genomic editing in Zebrafish
using zinc finger nucleases    12/284,897    25-Sep-08    Pending S58    PCT   
WO2009042186    Genomic editing in Zebrafish using zinc finger nucleases   

PCT/US2008/

011136

   25-Sep-08    Pending S59    US    (20090117617)    Methods and Compositions
for Targeted Integration    12/288,847    23-Oct- 08    Pending S59    PCT   
WO2009054985    Methods and Compositions for Targeted Integration   

PCT/US2008/

012040

   23-Oct-08    Pending [***]    [***]    [***]    [***]    [***]    [***]   
[***] [***]    [***]    [***]    [***]    [***]    [***]    [***] [***]    [***]
   [***]    [***]    [***]    [***]    [***] [***]    [***]    [***]    [***]   
[***]    [***]    [***] [***]    [***]    [***]    [***]    [***]    [***]   
[***] [***]    [***]    [***]    [***]    [***]    [***]    [***]

 

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

39.



--------------------------------------------------------------------------------

[***]    [***]    [***]    [***]    [***]    [***]    [***] [***]    [***]   
[***]    [***]    [***]    [***]    [***] [***]    [***]    [***]    [***]   
[***]    [***]    [***] [***]    [***]    [***]    [***]    [***]    [***]   
[***] [***]    [***]    [***]    [***]    [***]    [***]    [***] [***]    [***]
   [***]    [***]    [***]    [***]    [***] [***]    [***]    [***]    [***]   
[***]    [***]    [***] G1    US    6013453    BINDING PROTEINS FOR RECOGNITION
OF DNA    09/139,762    25-Aug-98    Issued G1    US    RE 39,229    BINDING
PROTEINS FOR RECOGNITION OF DNA    10/033,129    27-Dec-01    Issued G1    US   
NP    Design of binding proteins for recognition of DNA    10/309,578   
3-Dec-02    Pending G1    US    NP    Relating to binding proteins for
recognition of DNA    10/397,930    25-Mar-03    Pending G1    US    NP   
Relating to binding proteins for recognition of DNA    10/400,017    25-Mar-03
   Pending G1    US    NP    Relating to binding proteins for recognition of DNA
   11/500,162    7-Aug-06    Pending G1    PCT    WO9606166    IMPROVEMENTS IN
OR RELATING TO BINDING PROTEINS FOR RECOGNITION OF DNA    GB95/01949   
17-Aug-95    National Phase G1    AU    698152    IMPROVEMENTS IN OR RELATING TO
BINDING PROTEINS FOR RECOGNITION OF DNA    32291/95    17-Aug-95    Issued G1   
AU    726759    IMPROVEMENTS IN OR RELATING TO BINDING PROTEINS FOR RECOGNITION
OF DNA    10037/99    6-Jan-99    Issued G1    CA    2,196,419    IMPROVEMENTS
IN OR RELATING TO BINDING PROTEINS FOR RECOGNITION OF DNA    2,196,419   
17-Aug-95    Issued G1    DE    695 35 829.4-08    IMPROVEMENTS IN OR RELATING
TO BINDING PROTEINS FOR RECOGNITION OF DNA    01 987 037.7    17-Aug-95   
Issued

 

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

40.



--------------------------------------------------------------------------------

G1    EP    EP0781331    IMPROVEMENTS IN OR RELATING TO BINDING PROTEINS FOR
RECOGNITION OF DNA    95928576.8    17-Aug-95    Issued G1    EP    (EP2022856)
   IMPROVEMENTS IN OR RELATING TO BINDING PROTEINS FOR RECOGNITION OF DNA   
8015286.1    17-Aug-95    Pending G1    FR       IMPROVEMENTS IN OR RELATING TO
BINDING PROTEINS FOR RECOGNITION OF DNA       17-Aug-95    issued G1    GB      
IMPROVEMENTS IN OR RELATING TO BINDING PROTEINS FOR RECOGNITION OF DNA      
17-Aug-95    issued G1    JP    4118327    IMPROVEMENTS IN OR RELATING TO
BINDING PROTEINS FOR RECOGNITION OF DNA    507857/1996    17-Aug-95    Issued G1
   JP       IMPROVEMENTS IN OR RELATING TO BINDING PROTEINS FOR RECOGNITION OF
DNA    332964/2007    25-Dec-07    Pending G1    LU       IMPROVEMENTS IN OR
RELATING TO BINDING PROTEINS FOR RECOGNITION OF DNA       17-Aug-95    Issued G2
   US    (2007-0009962)    NUCLEIC ACID BINDING POLYPEPTIDE LIBRARY   
11/514,850    31-Aug-06    Pending G2    US    (2007-0009948)    NUCLEIC ACID
BINDING POLYPEPTIDE LIBRARY    11/514,671    1-Sep-06    Pending G2    PCT   
WO9853057    NUCLEIC ACID BINDING POLYPEPTIDE LIBRARY    GB98/0001510   
26-May-98    National Phase G2    AU    737756    NUCLEIC ACID BINDING
POLYPEPTIDE LIBRARY    75422/98    26-May-98    Issued G2    CA    2,290,720   
NUCLEIC ACID BINDING POLYPEPTIDE LIBRARY    2,290,720    26-May-98    Issued G2
   EP    (EP0983349)    NUCLEIC ACID BINDING POLYPEPTIDE LIBRARY    98922963.8
   26-May-98    Pending G2    JP       NUCLEIC ACID BINDING POLYPEPTIDE LIBRARY
   10-550153    26-May-98    Pending

 

41.



--------------------------------------------------------------------------------

G2    JP       NUCLEIC ACID BINDING POLYPEPTIDE LIBRARY    2008-278701   
29-Oct-08    Pending G3    US    6746838    NUCLEIC ACID BINDING PROTEINS   
09/424,487    26-May-98    Issued G3    US    7241573    NUCLEIC ACID BINDING
PROTEINS    10/832,735    26-Apr-04    Issued G3    US    (20070077227)   
NUCLEIC ACID BINDING PROTEINS    11/486,962    14-Jul-06    pending G3    PCT   
WO9853058    NUCLEIC ACID BINDING PROTEINS    GB98/01512    26-May-98   
National Phase G3    BE       NUCLEIC ACID BINDING PROTEINS    98922964.6   
26-May-98    issued G3    CA    (2,290,717)    NUCLEIC ACID BINDING PROTEINS   
2,290,717    26-May-98    Pending G3    CH       NUCLEIC ACID BINDING PROTEINS
   98922964.6    26-May-98    Issued G3    EP    EP0983350    NUCLEIC ACID
BINDING PROTEINS    98922964.6    26-May-98    Issued G3    EP    EP1982998   
NUCLEIC ACID BINDING PROTEINS    8008211.8    29-Apr-08    Pending G3    FR   
   NUCLEIC ACID BINDING PROTEINS    98922964.6    26-May-98    Issued G3    GB
      NUCLEIC ACID BINDING PROTEINS    98922964.6    26-May-98    Issued G3   
HK    (1120814A)    NUCLEIC ACID BINDING PROTEINS    9100149.1       Pending G3
   IE       NUCLEIC ACID BINDING PROTEINS    98922964.6    26-May-98    Issued
G3    IT       NUCLEIC ACID BINDING PROTEINS    98922964.6    26-May-98   
Issued G3    NE       NUCLEIC ACID BINDING PROTEINS    98922964.6    26-May-98
   Issued G3    SE       NUCLEIC ACID BINDING PROTEINS    98922964.6   
26-May-98    Issued G4    US    6866997    NUCLEIC ACID BINDING PROTEINS   
09/424,488    26-May-98    Issued G4    US    7241574    NUCLEIC ACID BINDING
PROTEINS    10/853,437    24-May-04    Issued G4    US    (2007-0161014)   
NUCLEIC ACID BINDING PROTEINS    11/515,369    Aug. 31, 2006    Pending G4   
PCT    WO9853060    NUCLEIC ACID BINDING PROTEINS    GB98/01516    26-May-98   
National Phase G4    AU    732017    NUCLEIC ACID BINDING PROTEINS    75426/98
   26-May-98    Issued G4    BE       NUCLEIC ACID BINDING PROTEINS   
98922967.9    26-May-98    Issued G4    CA    (2,290,886)    NUCLEIC ACID
BINDING PROTEINS    2,290,886    26-May-98    Pending G4    CH       NUCLEIC
ACID BINDING PROTEINS    98922967.9    26-May-98    Issued G4    DE      
NUCLEIC ACID BINDING PROTEINS    98922967.9    26-May-98    Issued

 

42.



--------------------------------------------------------------------------------

G4    EP    EP0983351    NUCLEIC ACID BINDING PROTEINS    98922967.9   
26-May-98    Issued G4    EP    EP1975233    NUCLEIC ACID BINDING PROTEINS   
8008212.6    29-Apr-08    Pending G4    FR       NUCLEIC ACID BINDING PROTEINS
   98922967.9    26-May-98    Issued G4    GB       NUCLEIC ACID BINDING
PROTEINS    98922967.9    26-May-98    Issued G4    HK    (120832A)    NUCLEIC
ACID BINDING PROTEINS    9199150.7    26-May-98    Pending G4    IE      
NUCLEIC ACID BINDING PROTEINS    98922967.9    26-May-98    Issued G4    IT   
   NUCLEIC ACID BINDING PROTEINS    98922967.9    26-May-98    Issued G4    JP
      NUCLEIC ACID BINDING PROTEINS    10-550158    26-May-98    Pending G4   
NE       NUCLEIC ACID BINDING PROTEINS    98922967.9    26-May-98    Issued G4
   SE       NUCLEIC ACID BINDING PROTEINS    98922967.9    26-May-98    Issued
G5    US    6977154    NUCLEIC ACID BINDING PROTEINS    09/646,353    17-Mar-99
   Issued G5    PCT    WO9947656    NUCLEIC ACID BINDING PROTEINS    GB99/00816
   17-Mar-99    National Phase G5    AU    751487    NUCLEIC ACID BINDING
PROTEINS    29449/99    17-Mar-99    Issued G5    CA    (2,323,064)    NUCLEIC
ACID BINDING PROTEINS    2,323,064    17-Mar-99    Pending G5    EP    EP1064369
   NUCLEIC ACID BINDING PROTEINS    99910512.5    17-Mar-99    Issued G5    GB
      NUCLEIC ACID BINDING PROTEINS    99910512.5    17-Mar-99    Issued G5   
IE       NUCLEIC ACID BINDING PROTEINS    99910512.5    17-Mar-99    Issued G5
   LU       NUCLEIC ACID BINDING PROTEINS    99910512.5    17-Mar-99    Issued
G5    MC       NUCLEIC ACID BINDING PROTEINS    99910512.5    17-Mar-99   
Issued G5    NZ    506987    NUCLEIC ACID BINDING PROTEINS    506987   
17-Mar-99    Issued G6    US    6733970    SCREENING SYSTEM FOR ZINC FINGER
POLYPEPTIDES FOR A DESIRED BINDING ABILITY    09/851,271    9-Nov-99    Issued
G6    PCT    WO0027878    SCREENING SYSTEM FOR ZINC FINGER POLYPEPTIDES FOR A
DESIRED BINDING ABILITY    GB99/03730    9-Nov-99    National Phase G6    AU   
766572    SCREENING SYSTEM FOR ZINC FINGER POLYPEPTIDES FOR A DESIRED BINDING
ABILITY    10613/00    9-Nov-99    Issued

 

43.



--------------------------------------------------------------------------------

G6    NZ    511564    SCREENING SYSTEM FOR ZINC FINGER POLYPEPTIDES FOR A
DESIRED BINDING ABILITY    511564    9-Nov-99    Issued G7    US    6706470   
GENE SWITCHES    09/995,973    28-Nov-01    Issued G7    PCT    WO0073434   
GENE SWITCHES    GB00/02071    30-May-00    National Phase G8    US   
(20030092010)    Molecular Switches    09/996,484    28-Nov-01    Pending G8   
PCT    WO0100815    Molecular Switches    GB00/02080    30-May-00    National
Phase G8    AU1    778150    Molecular Switches    50906/00    30-May-00   
Issued G8    AU2    2005200548    Molecular Switches    2005 200548    9-Feb-05
   Issued G8    CA    (2,369,855)    Molecular Switches    2,369,855   
30-May-00    Pending G11    US    (2003-0119023)    Nucleic acid binding
polypeptides characterized by Flexible Linkers    10/198,677    19-Jan-01   
Pending G11    PCT    WO0153480    Nucleic acid binding polypeptides
characterized by Flexible Linkers    GB01/00202    19-Jan-01    National Phase
G11    AU    2001 226935    Nucleic acid binding polypeptides    2001 226935   
19-Jan-01    Issued G11    CA    (2,398,155)    Nucleic acid binding
polypeptides    2,398,155    19-Jan-01    Pending G11    EP    EP1250424   
Nucleic acid binding polypeptides    01 901 276.4    19-Jan-01    Issued G11   
BE       Nucleic acid binding polypeptides characterized by Flexible Linkers   
01 901 276.4    19-Jan-01    Issued G11    CH       Nucleic acid binding
polypeptides characterized by Flexible Linkers    01 901 276.4    19-Jan-01   
Issued G11    DE       Nucleic acid binding polypeptides characterized by
Flexible Linkers    01 901 276.4    19-Jan-01    Issued G11    FR       Nucleic
acid binding polypeptides characterized by Flexible Linkers    01 901 276.4   
19-Jan-01    Issued G11    GB       Nucleic acid binding polypeptides
characterized by Flexible Linkers    01 901 276.4    19-Jan-01    Issued G11   
IE       Nucleic acid binding polypeptides characterized by Flexible Linkers   
01 901 276.4    19-Jan-01    Issued G11    HK    HK1050713    Nucleic acid
binding polypeptides characterized by Flexible Linkers    3102869.1    19-Jan-01
   Issued G19    PCT    WO02057308    Nucleic acid binding polypeptides   
GB02/00246    22-Jan-02    National Phase

 

44.



--------------------------------------------------------------------------------

G19    US    (20040110923)    Nucleic acid binding polypeptides    10/470,065   
22-Jan-02    Pending G22    PCT    WO02079418    Gene Regulation II   
US2002/09703    28-Mar-02    National Phase G22    US    (20050235369)    Gene
Regulation II    10/473,238    28-Mar-02    Pending G23    PCT    WO02099084   
Composite Binding Polypeptides    US2002/22272    4-Apr-02    National Phase G23
   US    (2004-0197892)    Composite Binding Polypeptides    10/474,282   
4-Apr-02    Pending L3    US    (2003-0232410)    Methods and compositions for
using zinc finger endonucleases to enhance homologous recombination   
10/395,816    20-Mar-03    Pending L3    US    (2008-0209587)    METHODS AND
COMPOSITIONS FOR USING ZINC FINGER ENDONUCLEASES TO ENHANCE HOMOLOGOUS
RECOMBINATION    11/975,017    17-Oct-07    Pending [***]    [***]    [***]   
[***]       [***]    [***] L3    PCT    WO0380809    METHODS AND COMPOSITIONS
FOR USING ZINC FINGER ENDONUCLEASES TO ENHANCE HOMOLOGOUS RECOMBINATION   
US2003/09081    20 Mar-03    National Phase L3    AU    2003218382    METHODS
AND COMPOSITIONS FOR USING ZINC FINGER ENDONUCLEASES TO ENHANCE HOMOLOGOUS
RECOMBINATION    2003 218382    20-Mar-03    issued L3    AU    2007201617   
METHODS AND COMPOSITIONS FOR USING ZINC FINGER ENDONUCLEASES TO ENHANCE
HOMOLOGOUS RECOMBINATION    2007 201617    20-Mar-03    Issued L3    CA   
(2,479,858)    METHODS AND COMPOSITIONS FOR USING ZINC FINGER ENDONUCLEASES TO
ENHANCE HOMOLOGOUS RECOMBINATION    2,479,858    20-Mar-03    Pending

 

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

45.



--------------------------------------------------------------------------------

L3    EP    (EP1504092)    METHODS AND COMPOSITIONS FOR USING ZINC FINGER
ENDONUCLEASES TO ENHANCE HOMOLOGOUS RECOMBINATION    03 714 379.9    20-Mar-03
   Pending D1    PCT    WO2008021207    Zinc Finger Nuclease-mediated homologous
recombination    US07/17748    9-Aug-07    Pending D1    AR       Zinc Finger
Nuclease-mediated homologous recombination    70103561    11-Aug-07    Pending
D1    AU       Zinc Finger Nuclease-mediated homologous recombination   
US07/17748    11-Aug-07    Pending D1    BR       Zinc Finger Nuclease-mediated
homologous recombination    US07/17748    11-Aug-07    Pending D1    CA      
Zinc Finger Nuclease-mediated homologous recombination    US07/17748   
11-Aug-07    Pending D1    CN       Zinc Finger Nuclease-mediated homologous
recombination    US07/17748       Pending D1    EP    (EP2049663)    Zinc Finger
Nuclease-mediated homologous recombination    7811226.5    9-Aug-07    pending
[***]    [***]       [***]    [***]    [***]    [***] D1    IL       Zinc Finger
Nuclease-mediated homologous recombination          Pending D1    IN       Zinc
Finger Nuclease-mediated homologous recombination    US07/17748    11-Aug-07   
Pending D1    JP       Zinc Finger Nuclease-mediated homologous recombination   
      Pending D1    TW       Zinc Finger Nuclease-mediated homologous
recombination    96129695    11-Aug-07    Pending D1    TH       Zinc Finger
Nuclease-mediated homologous recombination    701004008    11-Aug-07    Pending
[***]    [***]       [***]          [***] D1    UA       Zinc Finger
Nuclease-mediated homologous recombination          Pending D1    ZA       Zinc
Finger Nuclease-mediated homologous recombination          Pending

 

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

46.



--------------------------------------------------------------------------------

D2    US    (2008-0182332)    Optimized non-canonical Zinc Finger Proteins   
12/001,939    13-Dec-07    Pending D2    PCT    WO2008076290    Optimized
non-canonical Zinc Finger Proteins   

PCT/US2007/

025455

   13-Dec-07    Pending D2    AR       Optimized non-canonical Zinc Finger
Proteins    70105643    14-Dec-07    Pending D2    AU       Optimized
non-canonical Zinc Finger Proteins    2007334468    14-Dec-07    Pending D2   
BR       Optimized non-canonical Zinc Finger Proteins          Pending D2    CA
      Optimized non-canonical Zinc Finger Proteins          Pending D2    CO   
   Optimized non-canonical Zinc Finger Proteins   

PCT/US2007/

025455

   14-Dec-07    Pending D2    CN       Optimized non-canonical Zinc Finger
Proteins   

PCT/US2007/

025455

   14-Dec-07    Pending D2    CR       Optimized non-canonical Zinc Finger
Proteins   

PCT/US2007/

025455

   14-Dec-07    Pending D2    EP    (EP2092068)    Optimized non-canonical Zinc
Finger Proteins    07 853 356.9    13-Dec-07    Pending D2    EG       Optimized
non-canonical Zinc Finger Proteins   

PCT/US2007/

025455

   14-Dec-07    Pending D2    ID       Optimized non-canonical Zinc Finger
Proteins   

PCT/US2007/

025455

   14-Dec-07    Pending D2    IN       Optimized non-canonical Zinc Finger
Proteins   

PCT/US2007/

025455

   14-Dec-07    Pending D2    JP       Optimized non-canonical Zinc Finger
Proteins          Pending D2    KR       Optimized non-canonical Zinc Finger
Proteins   

PCT/US2007/

025455

   14-Dec-07    Pending

 

47.



--------------------------------------------------------------------------------

D2    MX       Optimized non-canonical Zinc Finger Proteins   

PCT/US2007/

025455

   14-Dec-07    Pending D2    NZ       Optimized non-canonical Zinc Finger
Proteins          Pending D2    PH       Optimized non-canonical Zinc Finger
Proteins   

PCT/US2007/

025455

   14-Dec-07    Pending D2    TH       Optimized non-canonical Zinc Finger
Proteins    701006408    14-Dec-07    Pending D2    TW       Optimized
non-canonical Zinc Finger Proteins    96147782    14-Dec-07    Pending D2    UA
      Optimized non-canonical Zinc Finger Proteins          Pending D2    VN   
   Optimized non-canonical Zinc Finger Proteins   

PCT/US2007/

025455

   14-Dec-07    Pending D2    ZA       Optimized non-canonical Zinc Finger
Proteins   

PCT/US2007/

025455

   14-Dec-07    Pending

Licensed from Massachusetts Institute of Technology

 

M1    US    5789538    Zinc finger proteins with high affinity new DNA binding
specificities    08/850,250    18-Apr-97    Issued M2    US    6410248   
GENERAL STRATEGY FOR SELECTING HIGH-AFFINITY ZINC FINGER PROTEINS FOR DIVERSE
DNA TARGET SITES    09/240,179    29-Jan-99    Issued M3    US    6479626   
POLY ZINC FINGER PROTEINS WITH IMPROVED LINKERS    09/260,629    1-Mar-99   
Issued M3    US    6903185    POLY ZINC FINGER PROTEINS WITH IMPROVED LINKERS   
10/146,221    13-May-02    Issued M3    US    7153949    NUCLEIC ACID ENCODING
POLY-ZINC FINGER PROTEINS WITH IMPROVED LINKERS    11/110,594    20-Apr-05   
Issued M3    US    7595376    Poly zinc finger proteins with improved linkers   
11/639,363    14-Dec-06    issued

 

48.



--------------------------------------------------------------------------------

M3    PCT    WO9945132    Poly zinc finger proteins with improved linkers   
US99/04441    1-Mar-99    National Phase M3    AU    746454    Poly zinc finger
proteins with improved linkers    28849/99    1-Mar-99    Issued M3    CA   
(2,321,938)    Poly zinc finger proteins with improved linkers    2,321,938   
1-Mar-99    Pending M3    EP    (EP1060261)    POLY ZINC FINGER PROTEINS WITH
IMPROVED LINKERS    99909701.7    1-Mar-99    Pending M3    JP    4309051   
POLY ZINC FINGER PROTEINS WITH IMPROVED LINKERS    2000-534663    1-Mar-99   
issued M3    JP       POLY ZINC FINGER PROTEINS WITH IMPROVED LINKERS   
2009-25146    5-Feb-09    Pending M4    US    NP    Dimerizing Peptides   
09/636,243    20-Aug-00    Pending

 

49.



--------------------------------------------------------------------------------

Licensed from the Scripps Research Institute

 

T1    US    6140466    Zinc finger protein derivatives and methods therefor   
08/863,813    27-May-07    Issued T1    US    6790941    Zinc finger protein
derivatives and methods therefor    09/500,700    Feb. 9, 2000    Issued T1   
US    6242568    Zinc finger protein derivatives and methods therefor   
08/676,318    30-Dec-96    Issued T1    PCT    WO9519431    Zinc finger protein
derivatives and methods therefor    US95/00829    18-Jan-95    National Phase T1
   PCT    WO9854311    Zinc finger protein derivatives and methods therefor   
US98/10801    27-May-98    National Phase T1    AU    704601    Zinc finger
protein derivatives and methods therefor    16865/95    18-Jan-95    Issued T1
   CA    (2,181,548)    Zinc finger protein derivatives and methods therefor   
2181548    18-Jan-95    Pending T1    EP    EP0770129    Zinc finger protein
derivatives and methods therefor    95 908 614.1    18-Jan-95    Issued T1    FR
      Zinc finger protein derivatives and methods therefor    95 908 614.1   
18-Jan-95    Issued T1    GB       Zinc finger protein derivatives and methods
therefor    95 908 614.1    18-Jan-95    Issued T1    FI       Zinc finger
protein derivatives and methods therefor    95 908 614.1    18-Jan-95    Pending
T1    JP    4012243    Zinc finger protein derivatives and methods therefor   
07-519231    18-Jan-95    Issued T1    NO       Zinc finger protein derivatives
and methods therefor    1996 2991    18-Jan-95    Pending T1    AU    2002300619
   Zinc finger protein derivatives and methods therefor    2002 300619   
27-May-98    issued T1    AU    (2007201586)    Zinc finger protein derivatives
and methods therefor    2007 201586    27-May-98    Pending T1    CA   
(2,291,861)    Zinc finger protein derivatives and methods therefor    2,291,861
   27-May-98    Pending T1    EP    (EP0988377)    Zinc finger protein
derivatives and methods therefor    98 926 088.0    27-May-98    Pending T1   
JP       Zinc finger protein derivatives and methods therefor    11-500870      
Pending

 

50.



--------------------------------------------------------------------------------

Licensed from the Johns Hopkins University

 

J1    US    5356802    Functional domains in flavobacterium okeanokoites (FokI)
restriction endonuclease    07/862,831    3-Apr-92    Issued J1    US    5436150
   Functional domains in flavobacterium okeanokoities (FokI) restriction
endonuclease    08/126,564    27-Sep-93    Issued J1    US    5487994   
Insertion and deletion mutants of FokI restriction endonuclease    08/346,293   
23-Nov-94    Issued J1    PCT    WO9418313    FUNCTIONAL DOMAINS IN
FLAVOBACTERIUM OKEANOKOITES (FOKI) RESTRICTION ENDONUCLEASE    US94/01201   
10-Feb-94    National Phase J1    PCT    WO9509233    FUNCTIONAL DOMAINS IN
FLAVOBACTERIUM OKEANOKOITES (FOKI) RESTRICTION ENDONUCLEASE    US94/01943   
23-Aug-94    National Phase J1    CA    (2,154,581)    FUNCTIONAL DOMAINS IN
FLAVOBACTERIUM OKEANOKOITES (FOKI) RESTRICTION ENDONUCLEASE    2,154,581   
10-Feb-94    Issued J1    EP    (EP1340812)    FUNCTIONAL DOMAINS IN
FLAVOBACTERIUM OKEANOKOITES (FOKI) RESTRICTION ENDONUCLEASE    03 010009.3   
2-Oct-94    Pending J1    JP       FUNCTIONAL DOMAINS IN FLAVOBACTERIUM
OKEANOKOITES (FOKI) RESTRICTION ENDONUCLEASE    7-510290    23-Aug-94    Pending
J1    JP    4081119    FUNCTIONAL DOMAINS IN FLAVOBACTERIUM OKEANOKOITES (FOKI)
RESTRICTION ENDONUCLEASE    2006-143294       Issued [***]    [***]       [***]
   [***]       [***] [***]    [***]       [***]    [***]    [***]    [***] J2   
US   

5792640

(Re-exam case 90/010,240)

   General method to clone hybrid restriction endonucleases using lig gene   
08/575,361    20-Dec-95    Issued J3    US    5916794    Methods for
inactivating target DNA and for detecting conformational change in a nucleic
acid    08/647,449    7-May-96    Issued J3    US   

6265196

(Re-exam case 90/008,526)

   Methods for inactivating target DNA and for detecting conformational change
in a nucleic acid    09/281,792    31-Mar-99    Issued

 

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

51.



--------------------------------------------------------------------------------

Licensed from California Institute of Technology

 

C1    US    (20050026157)    Use of Chimeric Nucleases to stimulate gene
targeting    10/656,531    5-Sep-03    Pending C1    PCT    WO2004037977    Use
of Chimeric Nucleases to stimulate gene targeting    US03/27958    5-Sep-03   
National Phase C1    AU       Use of Chimeric Nucleases to stimulate gene
targeting    2003 298574    5-Sep-03    Pending C1    CA    (2,497,913)    Use
of Chimeric Nucleases to stimulate gene targeting    2,497,913    5-Sep-03   
Pending C1    EP    (EP 1581610)    Use of Chimeric Nucleases to stimulate gene
targeting    03 796 324.6    5-Sep-03    Pending [***]    [***]       [***]   
      [***] C1    JP       Use of Chimeric Nucleases to stimulate gene targeting
   2005-501601    5-Sep-03    Pending

 

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

52.



--------------------------------------------------------------------------------

Licensed from the University of Utah Research Foundation

 

U1    US    (20050208489)    Targeted chromosome mutagenesis using zinc finger
nucleases    10/502,565    22-Jan-03    Pending U1    PCT    WO0387341   
Targeted chromosome mutagenesis using zinc finger nucleases    US03/02012   
22-Jan-03    National Phase U1    AU       Targeted chromosome mutagenesis using
zinc finger nucleases    2003 251286    22-Jan-03    Pending U1    CA   
(2,474,486)    Targeted chromosome mutagenesis using zinc finger nucleases   
2,474,486    22-Jan-03    Pending U1    EP    EP1476547    Targeted chromosome
mutagenesis using zinc finger nucleases    03 746 527.5    22-Jan-03    Issued
U1    BE       Targeted chromosome mutagenesis using zinc finger nucleases   
03 746 527.5    22-Jan-03    Issued U1    BR       Targeted chromosome
mutagenesis using zinc finger nucleases    P10307383    22-Jan-03    Issued U1
   CH       Targeted chromosome mutagenesis using zinc finger nucleases   
03 746 527.5    22-Jan-03    Issued U1    CN       Targeted chromosome
mutagenesis using zinc finger nucleases    3802664.3    22-Jan-03    Pending U1
   DE       Targeted chromosome mutagenesis using zinc finger nucleases   
03 746 527.5    22-Jan-03    Issued U1    FR       Targeted chromosome
mutagenesis using zinc finger nucleases    03 746 527.5    22-Jan-03    Issued
U1    GB       Targeted chromosome mutagenesis using zinc finger nucleases   
03 746 527.5    22-Jan-03    Issued U1    IE       Targeted chromosome
mutagenesis using zinc finger nucleases    03 746 527.5    22-Jan-03    Issued
U1    NL       Targeted chromosome mutagenesis using zinc finger nucleases   
03 746 527.5    22-Jan-03    Issued

 

53.